Exhibit 10.1

27 January 2010

SALE AND PURCHASE AGREEMENT

27 JANUARY 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Table of Contents

   1

List of Definitions

   4

List of Exhibits

   12

Preamble

   15

1.

   SALE AND PURCHASE OF SHARES    18    1.1      Sale, Purchase and Transfer of
Shares    18    1.2      Sale, Purchase and Transfer of Assets    18    1.3     
Consents    21

2.

   CONSIDERATION AND CONDITIONS OF PAYMENT    21    2.1      Consideration    21
   2.2      Purchase Price    21    2.3      Escrow    22    2.4     
Preliminary Cash/Debt-Free Amount; Adjustment Amount    27    2.5      Interest
   28

3.

   ACTIONS ON Execution DATE    29    3.1      Consummation of the Transaction
   29    3.2      Execution Memorandum    30

4.

   REPRESENTATIONS AND WARRANTIES OF SELLER    30    4.1      Organization and
Authorization of Seller, SUSS KK and SUSS Inc.    31    4.2      Due
Incorporation and Organization    32    4.3      Ownership of Shares;
Shareholdings    34    4.4      Financial Statements    34    4.5      Assets   
35    4.6      Intellectual Property Rights    37    4.7      Governmental
Permits; Compliance with Laws    39    4.8      Litigation, Disputes    39   
4.9      Employees    40    4.10      Agreements    42

 

- 1 -



--------------------------------------------------------------------------------

   4.11      Insurance Coverage    44    4.12      Product Liability and
Warranty    44    4.13      Certain Transaction Related Fees and Expenses    45
   4.14      Conduct of Business since January 1, 2009    45    4.15      Tax
Matters    46    4.16      Environmental Matters    48    4.17      Intergroup
Distribution Agreements    49    4.18      ZTS-Shareholding    49    4.19     
Warranty obligations    49    4.20      Disclosure    50    4.21      Margins   
50    4.22      Purchase Commitments    50    4.23      Cash Pooling    50

5.

   Representations and Warranties of Purchaser    50    5.1      Existence and
Authorization of Purchaser    51    5.2      Financial Capability    52

6.

   Covenants    52    6.1      Use of Seller’s Marks    52    6.2     
Non-Solicitation    53    6.3      Confidentiality    53    6.4      Access to
Information of the Company after the Execution Date    54    6.5      Further
Assurances; Cooperation    54    6.6      Profit and Loss Compensation    54   
6.7      Termination of the Profit And Loss Pooling Agreement    55    6.8     
Negotiations with employees of SUSS Inc. and/or SUSS KK    55    6.9     
Environmental    56    6.10      Tax    56    6.11      Cross-License Agreement
   57

7.

   REMEDIES FOR BREACH OF WARRANTIES    57    7.1      Remedies for breach of
Warranties    57    7.2      Scope of Seller’s Liability pursuant to this
Agreement    58    7.3      De Minimis Amount; Threshold    58

 

- 2 -



--------------------------------------------------------------------------------

   7.4      Purchaser’s Knowledge    58    7.5      Time Limitation    59    7.6
     Indemnification Procedures    59    7.7      Exclusion of Further Remedies
   60 8.    PREPARATION, APPROVAL AND AUDITING OF FINANCIAL STATEMENTS    61   
8.1      Financial Statements    61    8.2      Auditing of the Financial
Statements; Objections    62 9.    CARVE OUT OF THE COMPANY    64    9.1     
Board of Directors of the Company; Access to Books and Records    64    9.2     
Insurance    64    9.3      Support of Applications for Governmental Grants   
64    9.4      Sureties (Bürgschaften) for Advance Payments    65 10.   
CONFIDENTIALITY AND PUBLIC COMMUNICATION    65 11.    NON-COMPETE    65 12.   
NOTICES    66 13.    COSTS AND TAXES    67 14.    MISCELLANEOUS    67    14.1
     No Right to Set off    67    14.2      Assignment    67    14.3     
Governing Law    68    14.4      Arbitration    68    14.5      Amendments and
Supplementations    68    14.6      Approval Requirements    68    14.7      No
Rights of Third Parties    68    14.8      Language    68    14.9      Entire
Agreement    69    14.10      Severability    69

 

- 3 -



--------------------------------------------------------------------------------

LIST OF DEFINITIONS

 

Definition

  

Description

2009 Financial Statements GAAP    shall have the meaning as defined in Section
8.1.2 Additional Restructuring Amount    shall have the meaning as defined in
Section F. of the Preamble Adjustment Amount    shall have the meaning as
defined in Section 2.4.9 Advance Payments Agreement    shall have the meaning as
defined in Section G. of the Preamble Affiliates    shall have the meaning of §§
15 et seq. of the German Stock Corporation Act (Aktiengesetz) Agreement    shall
have the meaning as defined in Section K. of the Preamble Annual Financial
Statements    shall have the meaning as defined in Section 4.4.1 Average
Equipment Backlog Margin    shall have the meaning as defined in Section 4.21
Backlog Adjustment Amount    shall have the meaning as defined in Section 2.4.5
Benchmark Amounts    shall have the meaning as defined in Section 2.4.6 Benefit
Plans    shall have the meaning as defined in Section 4.9.6 BGB    shall mean
German Civil Code (Bürgerliches Gesetzbuch) Business Day(s)    shall mean a day
(other than a Saturday or Sunday) on which banks in Frankfurt/Main, are open for
business Cascade KK    Cascade Microtech KK Company    SUSS MicroTec Test
Systems GmbH Company’s Business    shall have the meaning as defined in
Section A. of the Preamble

 

- 4 -



--------------------------------------------------------------------------------

Competition    shall have the meaning as defined in Section 11.1 Confidential
Business Information    shall have the meaning as defined in Section 4.6.5
Consideration    shall have the meaning as defined in Section 2.1 Cross-License
Agreement    shall have the meaning as defined in Section 3.1.1(i) CSCD Shares
   shall have the meaning as defined in Section 2.2.1 De Minimis Amount    shall
have the meaning as defined in Section 5.3 Direct Employment Relationship Costs
   shall comprise (i) all salaries, wages, pension obligations and employer’s
contributions to pension schemes, employer’s obligation to make payments to the
social security system, bonus payments, jubilee payments, over-time payments,
compensation payments for vacation accrued as well as (ii) any payments or
advantages (whether monetary or in kind and including, without limitation, leave
of absence or additional vacation, social facilities to be operated or
maintained, early retirement, extension of notice periods for or exclusion of
termination) to which any Test Employee is eligible under any Employee Benefit
Plan or pursuant to any legally binding company practice (betriebliche Übung) or
other commitment of the Company. Disclosed Documents    shall have the meaning
as defined in Section 5.4 Due Diligence Review    shall have the meaning as
defined in Section K of the Preamble Employee Benefit Plan    shall mean any
beneficial works agreement, collective labor agreement, retirement, extra
vacation, death, disability, or health benefit plan or any other employee
benefit plan providing for benefits maintained by the Company and applicable to
any of the Test Employees. Environmental Contamination    shall have the meaning
as defined in Section 4.16.1 Environmental Law    shall have the meaning as
defined in Section 4.16.1 Environmental Matter    shall have the meaning as
defined in Section 4.16.1

 

- 5 -



--------------------------------------------------------------------------------

Environmental Permit    shall have the meaning as defined in Section 4.16.1
Escrow Account    shall have the meaning as defined in Section 2.2.2 Escrow
Agents    shall have the meaning as defined in Section 2.3.1 Escrow Agreement   
shall have the meaning as defined in Section 2.3.1 Escrow Amount    shall have
the meaning as defined in Section 2.2.1 Escrow Tranche I    shall have the
meaning as defined in Section 2.3.2 Escrow Tranche II    shall have the meaning
as defined in Section 2.3.2 Escrow Tranche III    shall have the meaning as
defined in Section 2.3.2 Escrow Tranche IV    shall have the meaning as defined
in Section 2.3.2 Escrow Tranche V    shall have the meaning as defined in
Section 2.3.2 Exchange Rate    shall have the meaning as defined in Section
2.2.3 Excluded SUSS Inc. Orders    shall have the meaning as defined in
Section 1.2.8 Excluded SUSS KK Orders    shall have the meaning as defined in
Section 1.2.2 Execution Date    shall mean 27 January 2010 Existing
Environmental Condition    shall have the meaning as defined in Section 8.2.1
Expert    shall have the meaning as defined in Section 8.2.4 Final
Cash/Debt-Free Amount    shall have the meaning as defined in Section 2.4.2
Final Financial Statements    shall have the meaning as defined in Section 8.2.4
Financial Statements    shall have the meaning as defined in Section 8.1.4 Final
Equipment Backlog Amount    shall have the meaning as defined in Section 2.4.5
Final Working Capital Amount    shall have the meaning as defined in Section
2.4.4 Financial Statements    shall have the meaning as defined in Section 4.2.1
Governmental Grants    shall have the meaning as defined in Section G. of the
Preamble

 

- 6 -



--------------------------------------------------------------------------------

Grant 1    shall have the meaning as defined in Section G. of the Preamble
Grant 2    shall have the meaning as defined in Section G. of the Preamble
Grant 3    shall have the meaning as defined in Section G. of the Preamble
Hazardous Materials    shall have the meaning as defined in Section 4.16.1
Inc. Assets    shall have the meaning as defined in Section I. of the Preamble
Inc. Asset Transfer Agreement    shall have the meaning as defined in Section
1.2.11 Initial Payment    shall have the meaning as defined in Section 2.2.1
Insurance Policies    shall have the meaning as defined in Section 4.11.1
Intellectual Property Rights    shall have the meaning as defined in Section
4.6.1 Interim 2010 Financial Statements GAAP    shall have the meaning as
defined in Section 8.1.3 Interim 2010 Financial Statements IRFS    shall have
the meaning as defined in Section 8.1.3 Interim Period    shall have the meaning
as defined in Section 6.5.1 KK Assets    shall have the meaning as defined in
Section I. of the Preamble KK Asset Transfer Agreement    shall have the meaning
as defined in Section 1.2.6 Key Employees    shall have the meaning as defined
in Section 4.9.1 Liability Cap    shall have the meaning as defined in Section
5.2

 

- 7 -



--------------------------------------------------------------------------------

Material Adverse Change    shall mean any effect or change that would be
materially adverse to the business assets, financial condition or operating
results of the Company, taken as a whole, it being understood that only such
effect or change leading or likely to lead to costs, damages or any other
financial burden in excess of EUR 750,000 for the Company constitute a Material
Adverse Change; provided, that none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Change: (a) any adverse change,
event, development, or effect arising from or relating to (1) general business
or economic conditions, including such conditions related to the business of the
Company, (2) national or international political or social conditions, (3)
financial, banking, or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (4) changes in
German GAAP, and (b) any adverse change in or effect on the business of the
Company that is substantially cured by Seller before the Execution Date Material
Agreements    shall have the meaning as defined in Section 4.10.1 Net Financial
Debt/Cash    shall have the meaning as defined in Section 2.4.1 Party / Parties
   Seller, Purchaser, SUSS KK, SUSS Inc. and/or Cascade KK Permits    shall have
the meaning as defined in Section 4.7.1 Preliminary Cash/Debt-Free Amount   
shall have the meaning as defined in Section 2.1 Pre-Signing Tax Period    shall
have the meaning as defined in Section 4.7.1 Profit And Loss Pooling Agreement
   shall have the meaning as defined in Section C. of the Preamble Purchase
Price    shall have the meaning as defined in Section 2.1 Purchaser    Cascade
Microtech, Inc. Purchaser’s Knowledge    shall have the meaning as defined in
Section 7.4 Purchaser’s Warranty    shall have the meaning as defined in
Section 5 Real Property Agreements    shall have the meaning as defined in
Section 4.3.2 Restructuring Base Amount    shall have the meaning as defined in
Section F. of the Preamble

 

- 8 -



--------------------------------------------------------------------------------

Restructuring Costs    shall comprise all costs and expenses in connection with
the termination or the cessation of employment contracts of the Company’s
employees (including, for the avoidance of doubt, also the managing directors of
the Company and persons with a temporary employment / service agreement)
employed with the Company on the Execution Date (the “Test Employees”), in
particular, without limitation, all severance costs, termination costs, garden
leave and similar costs, reasonable costs of German counsel (including, without
limitation costs of travel and accommodation) and costs of legal proceedings
regarding the dismissal of Test Employees, including reasonable costs of legal
advisors. Costs or expenses incurred in connection with social compensation
plans (Sozialplänen) or reconciliation of interests (Interessenausgleich) shall
only qualify as Restructuring Costs if a works council is formed or in the
process of being formed at the Company on the Execution Date or within three (3)
Business Days thereof. For purposes of this Agreement a works council is only
deemed to be in the process of being formed if the employee meeting
(Betriebsversammlung) to be held for the election of the members of the election
committee (Wahlvorstand) has been held prior to the Execution Date or within
three (3) Business Days thereof. Further, any Direct Employment Relationship
Costs, not otherwise set forth above, shall not count as Restructuring Costs.
Restructuring Saving Amount    shall mean (i) for any Test Employee with a
temporary employment/service agreement with the Company the total remuneration
outstanding as of date on which the respective employee is engaged by Seller or
any of its Affiliates until the end of the contractual term of such
employment/service agreement and (ii) for any Test Employee with an unlimited
employment/service agreement with the Company 1/12 times the 2009 annual gross
salary/wages of such Test Employee multiplied by the number of years such Test
Employee has been working for the Company, it being understood that the
application of (i) and (ii) requires that no severance payments to be paid by
the Company become payable to the respective employees. The Restructuring Saving
Amounts shall be calculated according to Exhibit R.

 

- 9 -



--------------------------------------------------------------------------------

Revised 2009 Financial Statements    shall have the meaning as defined in
Section 8.2.2 Revised Interim 2010 Financial Statements    shall have the
meaning as defined in Section 8.2.2 Revised 2009/2010 Financial Statements   
shall have the meaning as defined in Section 8.2.2 Seller    Süss MicroTec AG
Seller’s Knowledge    shall mean the positive knowledge (positives Wissen) or
any lack of knowledge due to gross negligence (i) of Claus Dietrich or (ii) of
any director (Vorstand) of the Seller or of Michael Albert and Tonia Laich,
however in case of (ii) gross negligence being based exclusively on the basis of
the reporting standards of Seller’s Group. As used in this definition the
reporting standards of Seller’s Group shall include (a) bi-weekly divisional
management meetings; (b) monthly management letters; (c) quarterly operational
reviews; (d) other periodic reports prepared by or for the benefit of the
Company or its Shareholders and (e) any “ad hoc” notifications issued by the
Company. The reporting standards under (b) and (d) are further described in
Exhibit S. Seller’s Marks    shall have the meaning as defined in Section 6.1
Seller’s Account    shall have the meaning as defined in Section 2.1.2 Seller’s
Group    shall mean the Seller and/or any Affiliate of the Seller Shares   
shall have the meaning as defined in Section B. of the Preamble Supported
Projects    shall have the meaning as defined in Section G. of the Preamble SUSS
Inc.    SUSS MicroTec Inc. SUSS KK    SUSS MicroTec KK

 

- 10 -



--------------------------------------------------------------------------------

Target Equipment Backlog Amount    shall have the meaning as defined in Section
2.4.5 Target Working Capital Amount    shall have the meaning as defined in
Section 2.4.4 Tax or Taxes    shall mean any taxes (Steuern und steuerliche
Nebenleistungen) within the meaning of section 3 AO (German Tax Code), and all
taxes of any other jurisdictions, including all value added taxes, withholding
taxes and other fiscal or governmental charges, such as, but not limited to,
social security contributions (Sozialversicherungsbeiträge). Test Employees   
shall have the meaning as defined in the definition of the Restructuring Costs
Third Party/-ies    shall mean any individual person, legal entity or other
subject having legal capacity (Rechtssubjekt) which is neither a party to this
Agreement nor an affiliate within the meaning of sections 15 et seq. German
Stock Corporation Act (Aktiengesetz) to a party to this Agreement. Third Party
Claim    shall have the meaning as defined in Section 7.6.3 Threshold    shall
have the meaning as defined in Section 7.3 Transaction    shall have the meaning
as defined in Section J. of the Preamble Transferred SUSS Inc. Orders    shall
have the meaning as defined in Section 1.2.8 Transferred SUSS KK Orders    shall
have the meaning as defined in Section 1.2.2 Unaudited Statements    shall have
the meaning as defined in Section 8.2.1 Warranty/-ies    shall have the meaning
as defined in Section 4. ZTS    shall have the meaning as defined in Section D.
of the Preamble

 

- 11 -



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit

  

Description

G    Governmental Grants and Supported Projects

I – 1

   K.K. Assets

I – 2

   Inc. Assets

L

   Binding Purchase Commitments

R

   Calculation of Restructuring Saving Amounts

S

   Reporting Standards

1.2.2

   Backlog Orders

1.2.3

   Excluded SUSS K Orders

1.2.6

   K.K. Asset Transfer Agreement

1.2.8

   Backlog Orders

1.2.9

   Excluded SUSS Inc. Orders

1.2.11

   Inc. Asset Transfer Agreement

1.3.1

   Shareholders Resolution as of Execution Date

1.3.2

   Company’s Approval

2.2.1

   Allocation of Purchase Price

2.2.3

   CSCD Share Transfer Agreement

2.3.1

   Escrow Agreement

2.3.2 (iv)

   Curing Shareholders Resolutions

2.3.2 (v)

   IP Letter

2.4.1

   Calculation of Preliminary Cash/Debt-Free Amount

2.4.4

   Target Working Capital Amount

2.4.5 (i)

   Target Equipment Backlog Amount

 

- 12 -



--------------------------------------------------------------------------------

2.4.5 (ii)

   Backlog Adjustment Amount

3.1.1 (i)

   Cross-License Agreement

3.1.1 (ii)

   Transition Services Agreement

3.1.1 (iii)

   Termination of Profit and Loss Pooling Agreement

3.1.1 (iv)

   Termination cash pooling agreement

3.1.1 (vii)

   Change of Company’s By-Laws

3.2

   Execution Memorandum

4.2.3

   Articles of Association

4.2.4

   Excerpt from Commercial Register of the Company

4.2.5

   Special Powers of Attorney

4.2.6

   Domination Agreements

4.4.1

   Annual Financial Statements

4.4.3

   Bank Borrowings

4.4.5

   Exemptions from Ordinary Course of Business

4.5.2

   Encumbrances of Assets

4.5.3

   Property

4.5.4

   Defects in Assets

4.5.6

   Consequences from Carve-out of Company

4.6.1 (a)

   Intellectual Property Rights

4.6.1 (b)

   Intellectual Property Rights with IP Letters

4.6.2

   Restrictions to use of intellectual property rights

4.6.3

   Infringements of Intellectual Property of a Third Party

4.6.4

   Transfer of Inventions of Test Employees

4.6.6

   IT

 

- 13 -



--------------------------------------------------------------------------------

4.6.8

   Software other than standard software

4.8

   Legal Disputes

4.9.1

   Key Employees

4.9.2

   Employment Details

4.9.3

   Collective Bargaining Agreements

4.9.4

   Redundancy Schemes

4.9.5

   Strikes

4.9.6

   Benefit Plans

4.9.7

   Stock Option Plans

4.9.8

   Extraordinary Compensation

4.9.10

   Bonus Agreements 2010

4.10.1

   Material Agreements

4.10.2

   Termination of Material Agreements

4.11.1

   Insurance Policies

4.12

   Product Liability Claims

4.14

   Conduct of Business since January 1, 2009

4.15.10

   Transfer Pricing Study

4.16.2

   Environmental Issues

6.7

   Application for Registration of Termination of Profit And Loss Pooling
Agreement

6.8

   SUSS Inc. and SUSS K.K. Employees

7.4.1 (i)

   Persons relevant for Purchaser’s Knowledge

7.4.1 (ii)

   Knowledge Documents

7.4.4

   Other Documents not constituting Purchaser’s Knowledge

8.1.1

   Seller’s Group Financial Reporting Package

8.1.5

   Accounting Principles

10

   Press release

 

- 14 -



--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

by and between

 

1. Süss MicroTec AG, Schleißheimer Straße 90, 85748 Garching, Germany

- hereinafter referred to as the “Seller” -

 

2. SUSS MicroTec KK, GITC 1-18-2, Hakusan, Midori-ku, 226-0006 Yokohama-shi,
Kanagawa, Japan

- hereinafter referred to as the “SUSS KK” -

 

3. SUSS MicroTec Inc., 228 Suss Drive, Waterbury Center, VT 05677, United States
of America

- hereinafter referred to as the “SUSS Inc.” -

 

4. Cascade Microtech, Inc., 2430 NW 206th Avenue, Beaverton, Oregon 97006, USA

- hereinafter referred to as the “Purchaser” -

and

 

5. Cascade Microtech KK, 5-7-18-1F, Higashi-Nippori, Arakawa-ku, Tokyo 116-0014,
Japan

- hereinafter referred to as “Cascade KK” -

Seller, Purchaser, SUSS KKSUSS Inc. and Cascade KK hereinafter also individually
referred to as a “Party” and collectively referred to as the “Parties”.

PREAMBLE

 

A.

SUSS MicroTec Test Systems GmbH (hereinafter referred to as the “Company”) is a
German limited liability company (Gesellschaft mit beschränkter Haftung)
organised under the laws of Germany with registered offices at Sacka and
registered with the commercial register of the local court (Amtsgericht) of
Dresden under HR B 3021.

 

- 15 -



--------------------------------------------------------------------------------

 

The Company is in the business of designing, developing and manufacturing of
advanced wafer probing solutions (the “Company’s Business”).

 

B. Seller is the sole shareholder of the Company. The Company has a share
capital of DEM 1,000,000 (in words: Deutsche Mark one million) divided into 10
shares: four shares with a nominal amount of DEM 50,000, four shares with a
nominal amount of DEM 75,000 and two shares with a nominal amount of DEM 250,000
(hereinafter also referred to as the “Shares”).

 

C. The Company and the Seller entered into a profit and loss pooling agreement
(Gewinnabführungsvertrag) on 2 May 2005 (the “Profit And Loss Pooling
Agreement”).

 

D. The Company holds a minority interest of 10% of the total stated capital in
ZTS-Zentrum für Technologiestrukturentwicklung, Region Riesa-Großenhain GmbH,
Glaubitz, registered with the commercial register of the local court Dresden
under HRB 13559 (“ZTS”). The Company holds no other interest in any Third Party.

 

E. Purchaser is a corporation organized under the laws of the State of Oregon.
Its place of business is 2430 N.W. 206th Avenue, Beaverton, Oregon. Purchaser is
in the business of designing, developing and manufacturing advanced wafer
probing and test socket solutions for the electrical measurement of high
performance chips.

 

F. Following an assessment of the Company’s operations the Purchaser may decide
to restructure or discontinue certain business units. As a result the Company’s
work force may be reduced by the Purchaser. In order to mitigate the Purchaser’s
costs and expenses for any Restructuring Costs Seller intends to compensate the
Purchaser for any such costs and expenses actually incurred by the Company and
exceeding an amount of EUR 3,000,000 (the “Restructuring Base Amount”) up to an
aggregate amount of EUR 1,000,000 (the “Additional Restructuring Amount”).
Accordingly, an amount corresponding to the Additional Restructuring Amount
shall be paid by the Purchaser into an escrow account to be available to the
Purchaser according to the terms and conditions of this Agreement if and to the
extent Restructuring Costs in excess of the Restructuring Base Amount are
actually incurred, paid and verified by the Company.

 

G. The Company has applied or is in the process of applying for the governmental
grants listed in Exhibit G (the “Governmental Grants”) which will be aligned
with particular projects (the “Supported Projects”). The Supported Projects are
further specified in Exhibit G. The Company has received positive decisions for
Governmental Grants on 18 September 2009 in the amount of EUR 100,648 (EP
091005) (the “Grant 1”) and EUR 104,681 (EP 091315) (the “Grant 2”). A
Governmental Grant in the amount of up to EUR 790,929 (the “Grant 3”) has been
applied for without a positive decision having been granted yet.

 

- 16 -



--------------------------------------------------------------------------------

H. The Seller made advanced payments on intercompany receivables of the Company
of EUR 2,524,000 prior to the Execution Date, the funds being still with the
Company on the Execution Date. The Seller and the Company have agreed by an
agreement as of the Execution Date that the Seller was entitled to satisfy such
intercompany receivables on or about the Execution Date without any additional
costs to the Seller or Purchaser due to pre-mature satisfaction of the
intercompany receivables (the “Advanced Payments Agreement”).

 

I. SUSS KK is the owner of certain tangible assets relating to the Company’s
business as set forth in Exhibit I-1 (the “KK Assets”) and SUSS Inc. is the
owner of certain tangible assets relating to the Company’s business as set forth
in Exhibit I-2 (the “Inc. Assets”). Further, SUSS KK and SUSS Inc. hold orders
from customers of products of the Company in their backlog.

 

J. The Seller intends to sell the Shares to the Purchaser and the Purchaser
intends to acquire the Shares. Furthermore, SUSS KK and SUSS Inc. intend to sell
the KK Assets and the Inc. Assets, respectively, to the Purchaser and
Cascade KK, respectively and the Purchaser and Cascade KK, respectively, intend
to acquire these assets. The sale and purchase of the Shares, the KK Assets and
the Inc. Assets, and the transactions contemplated by this Agreement are
hereinafter referred to as the “Transaction”.  

 

K. Prior to signing of this Sale and Purchase Agreement (the “Agreement”) a due
diligence review of the Company has been conducted by, or on behalf of, the
Purchaser consisting of data room reviews in summer 2008 and from September 2009
until the date of this Agreement as well as several Q&A management presentations
(the “Due Diligence Review”). The Due Diligence Review comprised, among others,
site visits and an environmental investigation (phase 1) on behalf of the
Purchaser.

 

L. The Purchaser is aware that the Company has entered into binding purchase
commitments of the Company until and including 31 December 2009 in the aggregate
amount of EUR 1,709,665.27 as set forth in Exhibit L.

 

- 17 -



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties agree as follows:

 

1. SALE AND PURCHASE OF SHARES

 

1.1 Sale, Purchase and Transfer of Shares

 

1.1.1 Seller hereby sells, and the Purchaser hereby purchases, the Shares upon
the terms and conditions of this Agreement.

 

1.1.2 The sale and purchase of the Shares hereunder shall include any and all
rights pertaining to the Shares, including, without limitation, the right to
profits, if any, for the current financial year and for previous financial years
of the Company which have not been distributed to Seller prior to the Execution
Date.

 

1.1.3 Seller hereby transfers (dingliche Übertragung) to Purchaser the Shares
and any other assets or contractual relationship to be transferred under this
Agreement subject to the conditions precedent (aufschiebende Bedingung) of

 

  (i) payment of the cash component of the Initial Payment and of the
Preliminary Cash/Debt-Free Amount by delivery a bank confirmed check pursuant to
Section 2.2.2(i);

 

  (ii) payment of the Escrow Amount into the Escrow Account; and

 

  (iii) execution of the CSCD Share Transfer Agreement;

and Purchaser hereby accepts such transfer (dingliche Einigung), it being
understood that title in the Shares shall transfer at latest in the point in
time in which Purchaser is registered as the shareholder with the commercial
register. The Seller and the Purchaser agree to instruct the notary to file the
transfer of the Shares for registration only after the items in this
Section 1.1.3 have been satisfied.

 

1.2 Sale, Purchase and Transfer of Assets

 

1.2.1 SUSS KK hereby sells to Cascade KK, and the Cascade KK hereby purchases,
the KK Assets upon the terms and conditions of this Agreement.

 

1.2.2 SUSS KK hereby sells to Cascade KK, and Cascade KK hereby purchases, those
backlog orders set out in Exhibit 1.2.2 as of 31 December 2009 and all orders
accepted by SUSS KK following 31 December 2009 until the Execution Date (such
backlog hereinafter the “Transferred SUSS KK Orders”), however, excluding those
orders described in Section 1.2.3 below the (“Excluded SUSS KK Orders”).
Cascade KK shall assume any and all rights and obligations arising from any
Transferred SUSS KK Orders. The Purchaser shall indemnify SUSS KK against any
such liabilities and obligations vis-à-vis such customers relating to the
Transferred SUSS KK Orders.

 

- 18 -



--------------------------------------------------------------------------------

1.2.3 Excluded SUSS KK Orders are all orders set out in Exhibit 1.2.3 or
accepted by SUSS KK after 31 December 2009 up to the Execution Date where as of
the Execution Date (i) SUSS KK actually paid the corresponding intercompany
obligation (purchase price) vis-à-vis the Company (purchase price for
intercompany delivery of the respective product), or (ii) such obligation
vis-à-vis the Company is accounted for as a (intercompany) receivable of the
Company in the Interim 2010 Financial Statements, or (iii) orders for which SUSS
KK has already received a deposit (Anzahlung). SUSS KK and Purchaser agree that
any receivables of SUSS KK under Excluded SUSS KK Orders remain legally and
economically with SUSS KK.

 

1.2.4 In the event any customer should not consent to a transfer of a
Transferred SUSS KK Order in accordance with this Section 1.2, the respective
Transferred SUSS KK Order shall be treated internally as if a transfer in rem of
each such contract by assignment of contract had been effected. SUSS KK will
cooperate with Cascade KK in any required arrangements designed to provide
Cascade KK the benefits under any of such contract, including enforcement, at
the cost and for the account of the Purchaser, of any and all rights of SUSS KK
under such contracts. The Purchaser shall indemnify SUSS KK against any
obligations resulting from the Transferred SUSS KK Orders and becoming due
following the Execution Date.

 

1.2.5 The Purchaser shall ensure that the Company continues delivery of any
products of the Company to SUSS KK required for performing any of the Excluded
SUSS KK Orders in accordance with past practice. With respect to the Excluded
SUSS KK Orders SUSS KK herewith undertakes to pay to Cascade KK the difference
in the amount between the planned costs as calculated by the Company in
accordance with past practice and the purchase price actually paid by the
customer to SUSS KK within ten (10) Business Days after receipt of the purchase
price from such customer. Any changes in exchange rates shall with regard to
such difference amount be to the benefit and detriment of Cascade KK. The
Purchaser shall indemnify SUSS KK against any liabilities and obligations from
Excluded SUSS KK Orders (including, without limitation, warranty claims), it
being understood that Purchaser shall not be obliged to indemnify SUSS KK to the
extent that the claim is subject to insurance coverage (excluding insurance
deductible).

 

1.2.6 SUSS KK and Cascade KK shall enter into the local KK Assets Transfer
Agreement in Exhibit 1.2.6 in order to transfer in rem (dinglich) to Cascade KK
the KK Assets and the Transferred SUSS KK Orders.

 

- 19 -



--------------------------------------------------------------------------------

1.2.7 SUSS Inc. hereby sells to the Purchaser, and the Purchaser hereby
purchases, the Inc. Assets upon the terms and conditions of this Agreement.

 

1.2.8 SUSS Inc. hereby sells to Purchaser, and the Purchaser hereby purchases,
those backlog orders set out in Exhibit 1.2.8 as of 31 December 2009 and all
orders accepted by SUSS Inc. following 31 December 2009 until the Execution Date
(such backlog orders hereinafter the “Transferred SUSS Inc. Orders”), however,
excluding those orders described in Section 1.2.9 below the (“Excluded SUSS Inc.
Orders”). The Purchaser shall assume any and all rights and obligations arising
from any Transferred SUSS Inc. Orders and shall indemnify SUSS Inc. against any
such liabilities and obligations vis-à-vis such customers relating to the
Transferred SUSS Inc. Orders

 

1.2.9 Excluded SUSS Inc. Orders are all orders set out in Exhibit 1.2.9 or
accepted by SUSS Inc. after 31 December 2009 up to the Execution Date where as
of the Execution Date (i) SUSS Inc. actually paid the corresponding intercompany
obligation (purchase price) vis-à-vis the Company (purchase price for
intercompany delivery of the respective product), or (ii) such obligation
vis-à-vis the Company is accounted for as a (intercompany) receivable of the
Company in the Interim 2010 Financial Statements, or (iii) orders for which SUSS
Inc. has already received a deposit (Anzahlung). SUSS Inc. and Purchaser agree
that any receivables of SUSS Inc. under Excluded SUSS Inc. Orders remain legally
and economically with SUSS Inc.

 

1.2.10 With respect to the Transferred SUSS Inc. Orders and the Excluded SUSS
Inc. Orders Section 1.2.4 and 1.2.5 shall apply mutatis mutandis.

 

1.2.11 SUSS Inc. and Purchaser shall enter into the local Inc. Assets Transfer
Agreement as set forth in Exhibit 1.2.11 in order to transfer in rem (dinglich)
to Purchaser the Inc. Assets and the Transferred SUSS Inc. Orders.

 

1.2.12 The Parties have the mutual understanding that the assets transferred
pursuant to this Section 1 comprise all assets comprising materials, supplies
and inventory owned by the Seller or its Affiliates that pertain to the
Company’s Business. If the Parties should have failed to transfer any asset
pertaining exclusively or predominantly to the Company’s Business, such assets
shall be transferred to Purchaser or, at Purchaser’s discretion, to any of its
Affiliates without undue delay, it being understood that no consideration
additional to the Purchase Price shall be payable to Seller or its Affiliates.

 

- 20 -



--------------------------------------------------------------------------------

1.3 Consents

 

1.3.1 By written shareholders’ resolution as of the Execution Date, a copy of
which is attached as Exhibit 1.3.1, the shareholders’ meeting of the Company
granted its consent to the sale and transfer of the Shares under this Agreement
as required by § 8 of the articles of association of the Company.

 

1.3.2 By written declaration as of the Execution Date, a copy of which is
attached as Exhibit 1.3.2, the Company has approved the transfer of the Shares
as contemplated in this Agreement.

 

2. CONSIDERATION AND CONDITIONS OF PAYMENT

 

2.1 Consideration

The consideration for the Shares, the KK Assets, the Transferred SUSS KK Orders,
the Inc. Assets and the Transferred SUSS Inc. Orders shall consist of (i) a
fixed payment (the “Purchase Price”) and (ii) a preliminary payment (the
“Preliminary Cash/Debt-Free Amount”) (the Purchase Price and the Preliminary
Cash/Debt-Free Amount collectively the “Consideration”). The Consideration shall
be adjusted on the basis of the financial data of the Company as of the
Execution Date according to Section 2.4.

 

2.2 Purchase Price

 

2.2.1 The Purchase Price shall amount to

EUR 7,000,000

(in words: Euro seven million).

The Purchase Price consists of an initial payment of EUR 4,500,000 (the “Initial
Payment”) and one escrow payment in the amount of EUR 2,500,000 (the “Escrow
Amount”). EUR 2,000,000 of the Initial Payment is payable in cash and
EUR 2,500,000 of the Initial Payment is payable in unregistered shares of
Cascade stock (NASDAQ: CSCD) (the “CSCD Shares”). The Purchase Price shall be
allocated to the various items as set forth in Exhibit 2.2.1.

 

2.2.2 On the Execution Date the Purchaser shall pay:

 

  (i)

the cash component of the Initial Payment in the amount of EUR 2,000,000 (in
words: Euro two million) and the Preliminary Cash/Debt-Free Amount in the amount
of EUR 2,524,000 (in words:

 

- 21 -



--------------------------------------------------------------------------------

 

Euro two million five hundred twenty-four thousand) by delivering to Seller on
the Execution Date a bank check approved by Landeszentralbank Bayern in the
total amount of EUR 4,524,000 (in words: Euro four million five hundred twenty
four thousand)

 

  (ii) the Escrow Amount to the following sub-accounts of the escrow account
(“Escrow Account”) of the Escrow Agents by irrevocable wire transfer free of
costs and charges in immediately available funds:

 

Account holders:    Dr. Joachim Dietrich and Dr. Jörg Kretschmer Bank:   
Commerzbank AG, Niederlassung München Bank code (BLZ):    70040041 Tranche I,
account no.:    6604235-81           (EUR 1,000,000) Tranche II, account no.:   
6604235-82      (EUR 500,000) Tranche III, account no.:   
6604235-83      (EUR 500,000) Tranche IV, account no.:   
6604235-84      (EUR 250,000) Tranche V, account no.:   
6604235-85          (EUR 250,000)

 

2.2.3 On the Execution Date the Purchaser and the Seller shall execute the CSCD
Share Transfer Agreement attached hereto as Exhibit 2.2.3 in order to fulfill
the Purchaser’s payment obligation pursuant to Section 2.2.1. The number of CSCD
Shares to be transferred by Purchaser to Seller shall be determined on the basis
of the average price which is to be paid for CSCD shares at NASDAQ during a
ninety (90) trading days period and the average USD-EUR exchange rate of the
thirty (30) trading days immediately ending 25 January 2010 as reported in the
Wall Street Journal (http://online.wsj.com) (the “Exchange Rate”) as follows:
The share component of the Initial Payment in the amount of EUR 2,500,000 (in
words: Euro two million and five hundred thousand) shall be converted into US
Dollar by applying the Exchange Rate. Such converted US Dollar amount shall be
divided by the average of the closing sale prices for common stock of the
Purchaser on the NASDAQ Stock Market on the ninety (90) US trading days
immediately ending 25 January 2010. If the calculation results in a fraction of
shares, the result shall be rounded up to the nearest full number to add up to
the total number of CSCD Shares.

 

2.3 Escrow

 

2.3.1 Dr. Joachim Dietrich, Dr. Jörg Kretschmer (the “Escrow Agents”), the
Seller and the Purchaser have entered into an escrow agreement on or about the
Execution Date attached hereto as Exhibit 2.3.1 (the “Escrow Agreement”)
governing the release of the Escrow Amount and the Escrow Agents have opened the
Escrow Account pursuant to the Escrow Agreement.

 

- 22 -



--------------------------------------------------------------------------------

2.3.2 The Escrow Amount shall be split into five independent tranches (“Escrow
Tranches”). The Parties agree that each Escrow Tranche serves only the specific
purposes explicitly set forth in this Section 2.3.2 and that the Seller and/or
the Purchaser shall only be entitled to claim release of funds from the Escrow
Agents if the specific purpose is met:

 

  (i) A first escrow tranche in an aggregate amount of EUR 1,000,000 (in words:
Euro one million) (the “Escrow Tranche I”) shall serve for (a) the Purchaser as
compensation for Restructuring Costs actually incurred and paid by the Company
in excess of the Restructuring Base Amount (the claim being limited to this
Escrow Tranche) and (b) Seller as security if the indemnification obligation of
Purchaser for Seller’s loss compensation obligation under the Profit And Loss
Pooling Agreement according to § 302 German Stock Corporation Act (AktG) has not
been satisfied pursuant to Section 6.6. Further, Seller shall be entitled to
receive funds from the Escrow Tranche I if and to the extent Seller or an
Affiliate of Seller takes over Test Employees without the Company incurring
Restructuring Costs with respect to such Test Employees provided that:
(a) Seller shall be entitled to claim release of only 50 % of the respective
Restructuring Saving Amount; and (b) this claim is capped at EUR 250,000;

 

  (ii) a second escrow tranche in an aggregate amount of EUR 500,000 (in words:
Euro five hundred thousand) (the “Escrow Tranche II”) shall serve for (a) the
Purchaser as security for any claims for breach of Seller’s Warranties under the
Agreement, and (b) Seller as security if the indemnification obligation of
Purchaser for Seller’s loss compensation obligation under the Profit And Loss
Pooling Agreement according to § 302 German Stock Corporation Act (AktG) has not
been satisfied pursuant to Section 6.6;

 

  (iii)

a third escrow tranche in an aggregate amount of EUR 500,000 (in words: Euro
five hundred thousand) (the “Escrow Tranche III”) shall serve for (a) the
Purchaser as compensation if and to the extent the Governmental Grants are not
granted to the Company, or to the extent that Governmental Grants have been
granted and paid out, fully or in part, to the Company prior to the Execution
Date, (the claim being limited to this Escrow Tranche) (b the Purchaser as
compensation for additional Restructuring Costs exceeding an amount of
EUR 4,000,000 (in words: Euro four million) resulting from the establishment of
a works council at the Company provided the works council has been formed or is
in the process of being

 

- 23 -



--------------------------------------------------------------------------------

 

formed on the Execution Date or within three (3) Business Days of the Execution
Date (the claim being limited to this Escrow Tranche) and (g) the Seller as
compensation if and to the extent that any Governmental Grant is granted
(zugesagt) prior to, on or following the Execution Date, provided, however, that
any application for a Governmental Grant remaining open on the second
anniversary of the Execution Date shall be deemed to be dismissed and
furthermore provided that Purchaser has no claim pursuant to (ß) (the claim
being limited to this Escrow Tranche);

 

  (a) If a works council has been formed or is in the process of being formed by
the Execution Date or within three (3) Business Days thereof, Seller shall have
no right to make a claim against Escrow Tranche III until the earlier of
settlement of the Restructuring Costs or the date outlined in Section 2.3.5. If
a works council has not been formed or is not in the process of being formed by
the Execution Date or within three (3) Business Days thereof, then Seller shall
be entitled to make claims against Escrow Tranche III up to a maximum amount of
EUR 500,000 as set forth below.

 

  (b) Upon compliance with the terms of this Section 2.3.2(iii), Seller shall be
entitled to make a claim against Escrow Tranche III in an amount equal to
EUR 205,329, less any grant funds received by the Company with respect to Grants
1 and 2 prior to the Execution Date.

 

  (c) Purchaser shall conduct a reasonable assessment within 60 days of the
Execution Date to determine, in its sole discretion, the technical and
commercial feasibility and compatibility of Grant 3 with regard to Purchaser’s
plan for the Company. If the Purchaser agrees to support Grant 3, upon (aa)
compliance with the terms of this Section 2.3.2(iii), including the termination
of any time period set forth above, and (bb) upon receipt of such grant funds by
the Company, Seller shall be entitled to make a claim against Escrow Tranche III
for an amount equal to fifty percent (50%) of the award amount received with
respect to Grant 3, provided, however, that in no event shall Seller’s claims
against Escrow Tranche III exceed EUR 500,000.

 

  (d) If the Purchaser determines not to support Grant 3, then Purchaser may
make a claim against Escrow Tranche III in an amount equal to EUR 500,000, less
any amount claimed from Escrow Tranche III by Seller.

 

- 24 -



--------------------------------------------------------------------------------

  (iv) a fourth escrow tranche in an amount of EUR 250,000 (in words: Euro two
hundred and fifty thousand) (the “Escrow Tranche IV”) shall serve for the
Purchaser as compensation if Seller fails to present to Purchaser (a) the
original or copy of the shareholders’ resolution authenticated by at least one
of the original individual shareholders or (ß) the notarized (beglaubigt)
shareholders’ resolutions, ratifying the transfer of the Shares set forth in
Exhibit 2.3.2(iv). The Escrow Tranche IV shall be released to Seller in case the
Seller (a) presents such evidence within 24 months of the Execution Date or (ß),
upon Seller’s request, this Agreement is amended in notarized form within
24 months of the Execution Date to the effect that the Warranty in Section 4.3
shall be unlimited in amount and the limitation period for such Warranty shall
be 30 years as of the Execution Date.

 

  (v) a fifth escrow tranche in an amount of EUR 250,000 (in words: Euro two
hundred and fifty thousand) (the “Escrow Tranche V”) shall serve for the
Purchaser as compensation if Seller fails to present to Purchaser originals of
the letters, a draft of which is set forth in Exhibit 2.3.2(v), duly executed by
the respective inventors of all Intellectual Property Rights identified in
Exhibit 4.6.1. The Purchaser shall ensure that the Company co-operates with the
Seller in obtaining such letters without any costs for the Purchaser or the
Company. In case the Seller presents all such letters within 24 months of the
Execution Date, the full Escrow Tranche V shall be released to Seller. In case
the Seller presents all letters relating to 90% of the number of Intellectual
Property Rights identified in Exhibit 4.6.1(a) within 24 months of the Execution
Date, 50% of the Escrow Tranche V shall be released to Seller.

 

2.3.3 According to the Escrow Agreement the Escrow Agents are instructed to
release any funds from the Escrow Account only

 

  (i) upon joint notification by Seller and Purchaser, the amount directed in
the notification; or

 

  (ii) upon receipt from either Seller or Purchaser of a certified copy of an
enforceable judgment of a court of competent jurisdiction including for the
avoidance of doubt a judgment based on an arbitral award, certified as being
final, ordering either Seller or Purchaser to make Escrow Payments to the
respective other party, the amount awarded by said arbitral award; in case of an
arbitral award provisionally enforceable only on security (“gegen
Sicherheitsleistung”), the payment may only be directed, if the security has
been lodged by the respective party.

 

- 25 -



--------------------------------------------------------------------------------

  (iii) in the event Purchaser has not indemnified Seller for any loss
compensation obligation in accordance with Section 6.6 upon an affidavit
(eidesstattliche Versicherung) of Seller that such indemnification is (in full
or in part) outstanding, or

 

  (iv) in accordance with Section 2.3.5.

 

2.3.4 Unless explicitly otherwise set forth in this Agreement, if the claims
made against an Escrow Tranche exceed the respective Escrow Tranche, the
respective claims shall be settled on a pro-rata basis. However, the Seller’s
claim for indemnification for any loss compensation obligation pursuant to
Section 6.6 shall have first rank and priority.

 

2.3.5 24 months after the Execution Date, the Escrow Agents shall release

 

  (i) to Seller the funds then remaining in the respective Escrow Tranches I
through III after deduction of the amounts of any outstanding payment claims
that Purchaser has asserted against Seller with regard the respective Escrow
Tranche by way of a duly filed complaint or request for arbitration and

 

  (ii) to Seller the funds then remaining in the respective Escrow Tranches I
through III after deduction of any actual or potential Restructuring Costs
relating to a restructuring measure taken by the Purchaser within 24 months of
the Execution Date, the amount to be withheld to be agreed upon between the
Seller and Purchaser in good faith. Should the Seller and the Purchaser not
reach an agreement on the amount to be withheld pursuant to this lit. (ii), the
Purchaser shall be entitled to determine in good faith the reasonable amount to
be withheld. The amount withheld pursuant to this lit. (ii) shall be released to
Seller, after deduction of the Purchaser’s claims with respect to Escrow
Tranches I or III, (a) 36 months after the Execution Date to the extent no
employment disputes are pending (rechtshängige Arbeitsrechtsstreitigkeiten) at
such point in time, or (ß) after final settlement of any employment dispute that
has become pending within 36 months of the Execution Date.

 

  (iii) to Purchaser the funds remaining in the respective Escrow Tranches IV
and V.

 

2.3.6 Seller and Purchaser shall instruct the Escrow Agents in writing to
release funds from the Escrow Account in accordance with this Section 2.3.

 

- 26 -



--------------------------------------------------------------------------------

2.4 Preliminary Cash/Debt-Free Amount; Adjustment Amount

 

2.4.1 On the Execution Date the Purchaser shall further pay to the Seller’s
Account the Preliminary Cash/Debt-Free Amount calculated as of 30 September 2009
based on IFRS as set forth in Exhibit 2.4.1 in the amount of EUR 2,524,000 (in
words: Euro two million five hundred twenty-four thousand), it being understood
that the payment by the Seller to the Company has been made in accordance with
lit. H of the Preamble and Section 3.1.1. (ii).

 

2.4.2 The Preliminary Cash/Debt-Free Amount shall be adjusted by any changes of
the net financial debt/cash as of the Execution Date calculated in the same
manner as the Preliminary Cash/Debt-Free Amount based on IFRS (after such
adjustment the “Final Cash/Debt-Free Amount”).

 

2.4.3 The Parties agree that the claims of the Company for loss compensation
(Verlustausgleich) against Seller under the Profit And Loss Pooling Agreement
for the financial year 2009 and the interim financial year 2010 shall be
accounted for as intercompany receivables as of the Execution Date; irrespective
of the financial accounts of the Company as of 31 December 2009 and of the
Execution Date having been drawn up, audited or approved but that such loss
compensation claim shall only become due on the date the respective accounts are
approved (festgestellt).

 

2.4.4 The cash component of the Initial Payment shall be adjusted by any amount
the Company’s working capital on the Execution Date (the “Final Working Capital
Amount”) falls short of/exceeds the amount of EUR 4,182,000 (the “Target Working
Capital Amount”). The Final Working Capital Amount shall be determined in
accordance with the calculation of the Target Working Capital Amount as defined
in Exhibit 2.4.4.

 

2.4.5 The cash component of the Initial Payment shall further be adjusted
(“Backlog Adjustment Amount”) by 34% of any amount the total aggregated
equipment backlog of the Company, SUSS KK and SUSS Inc. on the Execution Date
(the “Final Equipment Backlog Amount”) exceeds/falls short of the amount of
EUR 4,928,302 (the “Target Equipment Backlog Amount”). The Final Equipment
Backlog Amount shall be calculated in accordance with the calculation of the
Target Equipment Backlog Amount as defined in Exhibit 2.4.5(i). The Backlog
Adjustment Amount shall be calculated as defined in Exhibit 2.4.5(ii).

 

2.4.6 The Preliminary Cash/Debt-Free Amount, the Target Working Capital Amount
and the Target Equipment Backlog Amount shall hereinafter be referred to as the
“Benchmark Amounts”.

 

- 27 -



--------------------------------------------------------------------------------

2.4.7 If, based on the audited Interim 2010 Financial Statements IFRS (as
defined in Section 8.1.3), the Final Cash/Debt-Free Amount and/or the Final
Working Capital Amount and/or the Final Equipment Backlog Amount falls short of
the respective Benchmark Amount, the Purchase Price shall be reduced by the
amount of each such difference. If the Final Cash/Debt-Free Amount and/or the
Final Working Capital Amount and/or the Final Equipment Backlog Amount exceeds
the respective Benchmark Amount, the cash component of the Initial Payment shall
be increased by the amount of each such difference.

 

2.4.8 Except that any adjustment according to Sections 2.4.2, 2.4.3, 2.4.4 and
2.4.5 is disputed between the Parties, the Parties agree that all adjustment
amounts, if any, shall be netted to reduce the number of payments required under
this Section 2.4.

 

2.4.9 Any (net) adjustment amount determined on the basis of the above (the
“Adjustment Amount”) shall be payable by the Purchaser to the Seller or by the
Seller to the Purchaser within ten (10) Business Days after the Interim 2010
Financial Statements or the Revised Interim 2010 Financial Statements, as the
case may be, have become final and binding in accordance with Section 8 below.

 

2.5 Interest

 

2.5.1 Except as provided otherwise in this Agreement, either Party shall owe
interest (Verzugszinsen) on any amounts due and payable to the other Party under
this Agreement as from the respective due date, to, but not including, the day
of payment at the rate of the three months EURIBOR as disclosed on Reuters’
Website at or about 11.00 a.m. CET plus 300 basis points. Interest payable under
any provision of this Agreement shall be calculated on the basis of actual days
elapsed divided by 365.

 

2.5.2 All payments owed by the Seller to the Purchaser under this Agreement
shall be made by wire transfer free of costs and charges in immediately
available funds to such bank account as the Purchaser has notified to the Seller
in writing at least five (5) Business Days prior to the payment, and vice versa.

 

2.5.3 Interest accrued on the Escrow Accounts shall be added to, and considered
to be part of the Escrow Accounts. Any fees and expenses of the Escrow Agents
shall not be deducted from the Escrow Accounts but shall be borne by the
respective Parties in equal amounts.

 

- 28 -



--------------------------------------------------------------------------------

3. ACTIONS ON EXECUTION DATE

 

3.1 Consummation of the Transaction

 

3.1.1. In order to consummate the Transaction the Parties shall take the
following actions on the Execution Date in the following order:

 

  (i) the Seller and the Company shall enter into a cross-license agreement in
the form attached as Exhibit 3.1.1(i) (“Cross-License Agreement”);

 

  (ii) the Seller and the Purchaser shall enter into a Transition Services
Agreement in the form attached as Exhibit 3.1.1(ii);  

 

  (iii) the Seller shall terminate the Profit And Loss Pooling Agreement by
written notice to the Company according to the draft declaration attached as
Exhibit 3.1.1(iii) and the Company shall confirm receipt of such termination in
writing;

 

  (iv) the Seller and the Company shall enter into a termination agreement
regarding the Company’s withdrawal from Seller’s Group’s cash pooling in the
form attached as Exhibit 3.1.1(iv);

 

  (v) the Seller shall provide to Purchaser a copy of its arms-length’s
calculation of the consideration for the waiver of the non-compete obligation in
Art. 13 of the By-laws of the Company assuming the Purchaser being the sole
shareholder of the Company.

 

  (vi) the Seller shall enter into a waiver agreement with the Company in
writing regarding the waiver of the non-compete obligation in Art. 13 of the
By-laws of the Company against the arms-length’s consideration as calculated in
Section 3.1.1(v) and the Seller shall provide a bank statement of the Company’s
bank account as of the Execution Date that confirms that payment of such
consideration, if any, has been credited to the Company’s bank account;

 

  (vii) the Seller shall change the Company’s By-laws by shareholders’
resolution attached as Exhibit 3.1.1(vii);

 

  (viii) the Seller shall provide a bank statement of the Company’s bank account
as of the Execution Date that confirms that the Preliminary Cash-/Debt-Free
Amount to the Company pursuant to the Advance Payments Agreement in the amount
of EUR 2,524,000 has been credited to the Company’s bank account and a
confirmation by the Seller that such funds are still at the Company’s disposal;

 

- 29 -



--------------------------------------------------------------------------------

  (ix) the Purchaser shall pay the cash component of the Initial Payment in the
amount of EUR 2,000,000 (in words: Euro two million) and the Preliminary
Cash/Debt-Free Amount in the amount of EUR 2,524,000 (in words: Euro two million
five hundred twenty-four thousand) by delivering to Seller a bank check approved
by Landeszentralbank Bayern in the total amount of EUR 4,524,000 (in words: Euro
four million five hundred twenty four thousand) and the Seller shall confirm
receipt of such bank check in writing;

 

  (x) the Parties shall enter into the Share Transfer Agreement regarding the
CSCD Shares according to Section 2.1.3;

 

  (xi) the Seller and the Purchaser shall enter into the Escrow Agreement with
the Escrow Agents and the Purchaser shall pay the Escrow Amount to the Escrow
Account in accordance with Section 2.1.2;

 

  (xii) SUSS KK and Cascade KK shall enter into the local KK Assets Transfer
Agreement in accordance with Section 1.2.6;

 

  (xiii) SUSS Inc. and the Purchaser shall enter into the local Inc. Assets
Transfer Agreement in accordance with Section 1.2.11; and

 

  (xiv) the Seller shall terminate the Profit And Loss Pooling Agreement
vis-à-vis the Company and the Company shall confirm receipt of such termination
declaration.

 

3.1.2 [Intentionally left blank.]

 

3.2 Execution Memorandum

 

  Following the execution of all actions set forth in Section 3.1.1 the Parties
shall execute the Execution Memorandum attached as Exhibit 3.2.

 

4. REPRESENTATIONS AND WARRANTIES OF SELLER

 

  Seller hereby represents and warrants to Purchaser in the form of independent
guarantees pursuant to § 311 of the German Civil Code (BGB) that the statements
set forth in this Section 4 are true and correct as of the Execution Date (any
such guarantees, as contained in this Section 4, referred to herein as
“Warranties” and each as a “Warranty”). To the extent specifically set forth in
any Warranty below, the Warranties are applicable with respect to the KK Assets
and the Inc. Assets (including both, the Transferred SUSS KK Orders and the
Transferred SUSS Inc. Orders), as well as to the local KK Asset Transfer
Agreement and the local Inc. Asset Transfer Agreement, however, it being
understood that the respective Warranties are made solely by the Seller.

 

- 30 -



--------------------------------------------------------------------------------

  For the purpose of this Section 4,

 

  (a) the scope and content of each Warranty of Seller contained in this
Agreement and Seller’s liability arising thereunder shall be exclusively defined
by the provisions of this Agreement (and shall, in particular, be subject to the
limitations set forth in Section 7 below), which shall be an integral part of
the Warranties of Seller, and no Warranty of Seller shall be construed as a
seller’s guarantee (Garantie für die Beschaffenheit oder Haltbarkeit der Sache)
within the meaning of §§ 443 and 444 of the German Civil Code (BGB);

 

  (b) the Warranties shall, unless expressly otherwise referred to therein,
apply regardless of any knowledge or fault of Seller (verschuldensunabhängig);

 

  (c) each Warranty shall be construed independently and shall not be limited by
another Warranty or any other provision of this Agreement, it being understood
that special Warranties shall prevail over general Warranties;

 

  (d) disclosure in any Warranty or other provision of this Agreement or any
Exhibit hereto shall be deemed to be a disclosure for the purpose of any other
Warranty, but only to the extent that such disclosure is made in such a way as
to make its relevance reasonably apparent on its face to another Warranty.

 

  (e) the disclosure of any matter in any Exhibit hereto shall require a correct
and complete description of all material facts that would otherwise constitute a
breach of the respective Warranty; if a Warranty states that an agreement or
other document has been delivered or otherwise been disclosed to Purchaser, such
disclosure shall include any relevant amendment, addendum, side letter or
similar document relating thereto which is still in effect.

 

4.1 Organization and Authorization of Seller, SUSS KK and SUSS Inc.

 

4.1.1 Seller is a corporation duly incorporated and validly existing under the
laws of Germany. SUSS KK is a corporation duly incorporated and validly existing
under the laws of Japan. SUSS Inc. is a corporation duly incorporated and
validly existing under the laws of the State of Vermont.

 

4.1.2 The execution and performance by Seller of this Agreement is within
Seller’s corporate powers, do not violate the articles of association or by-laws
of Seller and have been duly authorized by all necessary corporate or other
action on the part of Seller. This Agreement has been duly executed by Seller.
Assuming due authorization and execution by Purchaser, SUSS KK and SUSS Inc.,
this Agreement constitutes a valid and binding agreement of Seller, enforceable
against it in accordance with its terms.

 

- 31 -



--------------------------------------------------------------------------------

4.1.3 The execution and performance by SUSS KK of the KK Asset Transfer
Agreement and this Agreement is within SUSS KK’s corporate powers, do not
violate the articles of association or by-laws of SUSS KK and have been duly
authorized by all necessary corporate or other action on the part of SUSS KK.
This Agreement has been duly executed by SUSS KK.

 

4.1.4 The execution and performance by SUSS Inc. of the Inc. Asset Transfer
Agreement and this Agreement is within SUSS Inc.’s corporate powers, do not
violate the articles of association or by-laws of SUSS Inc. and have been duly
authorized by all necessary corporate or other action on the part of SUSS Inc.
This Agreement has been duly executed by SUSS Inc.

 

4.1.5 Assuming compliance with any applicable requirements under merger control
laws, the execution and performance of this Agreement, the KK Asset Transfer
Agreement and the Inc. Asset Transfer Agreement by Seller and SUSS KK and SUSS
Inc. require no approval or consent by any governmental authority or other Third
Party and do not violate any applicable law, decision by any court, arbitrator
or governmental authority, agreement or obligation binding on Seller, SUSS KK
and SUSS Inc.

 

4.1.6 There is no lawsuit, investigation or proceeding pending or threatened
against Seller, SUSS KK and SUSS Inc. before any court, arbitrator or
governmental authority which in any manner challenges or seeks to prevent, alter
or delay, or may otherwise have an adverse effect on Seller’s or SUSS KK’s or
SUSS Inc.’s ability to consummate, the transactions contemplated by this
Agreement, the KK Asset Transfer Agreement or the Inc. Asset Transfer Agreement.

 

4.2 Due Incorporation and Organization

 

4.2.1 The Company is a limited liability company (GmbH), duly incorporated and
validly existing under the laws of Germany and has all corporate powers to
conduct its business as currently conducted.

 

4.2.2 The Company does not hold any share or partnership interest in any other
company or other entity, except as the share in ZTS as specified in Section D.
of the Preamble.

 

4.2.3 True and complete copies of the articles of association of the Company
have been delivered to Purchaser prior to the Execution Date. A copy of the
Company’s articles of association as in effect as of the Execution Date is
attached to this Agreement as Exhibit 4.2.3.

 

- 32 -



--------------------------------------------------------------------------------

4.2.4 Exhibit 4.2.4 contains a true and correct copy of the excerpt from the
commercial register of the Company. No registrations or applications for
registration in such register are pending and there are no matters which are not
registered therein, but with respect to which a registration would be required
under applicable law, save for the registration of the termination of the Profit
And Loss Pooling Agreement.

 

4.2.5 Exhibit 4.2.5 contains a true and complete list of all special powers of
attorney (Generalvollmachten) issued by the Company, other than those which are
shown in any registry excerpt referred to in Section 4.2.4.

 

4.2.6 Except as set forth in Exhibit 4.2.6, the Company is not a party to any
agreement (Unternehmensvertrag) within the meaning of Sections 291, 292 of the
German Stock Corporation Act (AktG), any similar agreement under the laws of any
other jurisdiction and has not granted any power of attorney which would permit
any Third Party to control the Company or obligate it to transfer its profits to
any such Third Party, or any similar agreement.

 

4.2.7 No bankruptcy, insolvency, liquidation or similar proceedings (whether
mandatory or voluntary) are pending, and no filing for such proceedings has been
made or is required, with respect to the Company, SUSS Inc. or SUSS KK. The
Company has not entered into any moratorium agreement (Moratorium) or similar
agreement with its creditors. Neither of the Company, SUSS KK or SUSS Inc. have
- in order to avoid bankruptcy, insolvency, liquidation or similar proceedings
against the Company, SUSS KK or SUSS Inc. - stopped or suspended payment of its
debts, become unable to pay its debts or otherwise become insolvent in any
jurisdiction. No assets of the Company and no KK Asset, nor Inc. Asset have been
seized or confiscated by or on behalf of any third party nor are any
foreclosure, forfeiture, execution or enforcement proceedings pending or
threatened with respect to the Company, SUSS KK, SUSS Inc. or their respective
assets. To Seller’s Knowledge, there are no facts or events which are likely to
result in any proceedings or other events as referred to in this Section 4.2.7.

 

4.2.8 The execution and performance of this Agreement will not (i) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under, any Material Agreement listed in
section (ii) of Exhibit 4.10.1 or (ii) result in the imposition of any lien or
encumbrance upon any asset of the Company, any KK Asset or Inc. Asset or
otherwise adversely affect the Company’s right to use any of the assets
currently owned or used by it.

 

- 33 -



--------------------------------------------------------------------------------

4.3 Ownership of Shares; Shareholdings

 

4.3.1 The Shares are owned by Seller and are duly authorized and validly issued.
Seller is the sole and unrestricted owner of the Shares.

 

4.3.2 The Shares are free and clear of any liens, encumbrances, other rights of
third parties or other defects of title (Rechtsmängel), and there are no
pre-emptive rights, rights of first refusal, options, subscription rights or
other rights (whether absolute or contingent) of any Third Party to purchase or
acquire any of the Shares. The Seller is not, with respect to the Shares, bound
by any agreement (including voting trust agreements - Stimmbindungsverträge),
restrictions or obligations relating to any rights under the Shares. There are
no silent partnerships in respect of the Company and no Third Party owns any
indirect participations (Unterbeteiligungen) in any Shares.

 

4.3.3 The Shares are fully paid and have not been repaid, neither in whole nor
in part, and there is no shareholder obligation to make any additional payment
or other contribution with respect to any of the Shares.

 

4.3.4 The Shares represent all of the issued share capital of the Company and
there are no other (including authorized or outstanding) shares of the Company.
There are no securities of the Company convertible into or exchangeable for
shares of the Company. The Company has no obligation to issue any shares or
securities convertible into or exchangeable for such shares, and no Third Party
has any right (whether absolute or contingent) to acquire any such shares or
securities from the Company. There are no outstanding obligations of the Company
to repurchase or otherwise acquire any shares of the Company.

 

4.4 Financial Statements

 

4.4.1 The financial statements of the Company for the fiscal year ended
December 31, 2008 (as audited by KPMG Deutsche Treuhand Gesellschaft
Aktiengesellschaft Wirtschaftsprüfungsgesellschaft, which has issued an
unqualified auditor’s certificate thereon) as attached hereto as Exhibit 4.4.1
(the “Annual Financial Statements”) have been prepared in accordance with the
provisions of the German Commercial Code (HGB) and generally accepted accounting
principles as applied in Germany (Grundsätze ordnungsgemäßer Buchführung),
applied on a consistent basis (such consistency to include, for the purposes of
this Section 4.4.1, the consistent use of any discretionary rights –
Bilanzierungs- und Bewertungswahlrechte), and in accordance with such accounting
principles give a true and fair view of the assets, financial condition and
results of the operations of the Company in all material respects, as of, and
with respect to the financial year ending on, December 31, 2008.

 

- 34 -



--------------------------------------------------------------------------------

4.4.2 To Seller’s Knowledge, there are no facts or circumstances (including
subsequent events - wertaufhellende Tatsachen) which would, individually or in
the aggregate, require a material change to the Annual Financial Statements, if
such facts or circumstances had been known at the time when such financial
statements or reports were prepared.

 

4.4.3 Except as set forth in Exhibit 4.4.3, the Company has no bank borrowings
or lease payment obligations to any third party (including any entity of the
Seller’s Group). Except as set forth in this Agreement, to Seller’s Knowledge,
from (and including) 1 January 2009, no material actual liability outside the
ordinary course of business has been incurred or become known by the Company
which would have to be shown or accrued for in any balance sheet, or to be
disclosed in the notes to any financial statements, of the Company.

 

4.4.4 All books and records (including accounting and tax records) of the
Company have been properly kept in accordance with applicable law in all
material respects, are in the Company’s unrestricted possession and accurately
reflect in all material respects all transactions that are required to be
reflected therein pursuant to any applicable law and any applicable accounting
principles.

 

4.4.5 Since January 1, 2009, the Company’s business has been conducted in the
ordinary course consistent with past practice in all material respects, except
as set forth in Exhibit 4.4.5.

 

4.5 Assets

 

4.5.1 Save as set forth in Section 4.5.2, the Company has valid title to, and is
legal and beneficial owner of, all property and assets (whether real, personal,
tangible or intangible) reflected in the Annual Financial Statements or acquired
by it since the relevant balance sheet date, except for properties and assets
disposed of, used up or perished since such balance sheet date in the ordinary
course of the Company’s business. Save as set forth in Section 4.5.2, SUSS Inc.
and SUSS KK have valid title to, and are the legal and beneficial owner of the
Inc. Assets and the KK Assets. The KK Assets and the Inc. Assets are free and
clear of any liens, encumbrances, other rights of third parties or other defects
of title (Rechtsmängel)), and there are no pre-emptive rights or other rights
(whether absolute or contingent) of any Third Party to purchase or acquire any
of the KK Assets or Inc. Assets.

 

4.5.2

The assets referred to in Section 4.5.1 are not encumbered with, and the Company
is not under any obligation to grant or create, any liens, pledges, mortgages,
charges or other security interests or encumbrances in favor of any Third Party,
except for (i) retention of title rights in favor of suppliers
(Eigentumsvorbehalt), (ii) liens, pledges or similar security rights under
statutory law, (iii) liens or

 

- 35 -



--------------------------------------------------------------------------------

 

pledges under the general terms and conditions of banks or other financial
institutions over cash and securities deposited with them, all (i-iii) accepted
in the ordinary course of business and except for assets leased, rented,
borrowed, licensed or otherwise held without a transfer of ownership by the
Company and (iv) the liens, pledges, other rights and encumbrances listed in
Exhibit 4.5.2. There are no pre-emptive rights, rights of first refusal, options
or other rights of any Third Party to purchase or acquire any real property or
any other material assets owned by the Company or to request the granting of any
rights or encumbrances in such assets. The same shall apply mutatis mutandis for
the Inc. Assets and the KK Assets.

 

4.5.3 Exhibit 4.5.3 contains a true and complete list of all real properties
owned, leased or occupied by the Company (the “Property”). The Company has the
right to use the Property for the conduct of its businesses, as currently
conducted, pursuant to a valid and enforceable lease and is in exclusive and
undisturbed possession of the Property.

 

4.5.4 The fixed tangible assets which are owned or used by the Company or that
are part of the KK Assets or the Inc. Assets and are material for the Company’s
business as currently conducted by it, have no material defects, are in good
operating condition and repair (except for ordinary wear and tear) and, have
been properly and regularly maintained in accordance with existing maintenance
schedules, except as set forth in Exhibit 4.5.4. The production processes at the
Company’s facilities are certified under ISO standards.

 

4.5.5 The inventories of the Company have been maintained in the ordinary course
of business and, to Seller’s Knowledge, are sufficient and adequate for the
normal operation of their businesses in accordance with past practice. To
Seller’s Knowledge, such inventories are free from any defects and saleable or
usable in the ordinary course of business, consistent with past practice. All
trade accounts receivable of the Company arising since January 1, 2009 have
arisen from sales or services made in the ordinary course of business,
consistent with past practice.

 

4.5.6 Except for the consequences resulting from the carve out of the Company
out of the Seller’s Group as set forth in Exhibit 4.5.6 or as reflected in the
Transition Services Agreement, the Company has available, as owner or on the
basis of valid lease, license or similar agreements, all assets (whether
tangible or intangible, including information technology and know-how and any
documentation relating thereto) and services (by employees or any third parties)
which are required by it in order to continue to conduct its business as
currently conducted, consistent with past practice and are material for the
conduct of its business, taken as a whole. Except as set forth in Exhibit 4.5.6
and except provided for by the Transition Services Agreement or the
Cross-License Agreement, the Company does not require any services or licenses
from the Seller’s Group or otherwise in order to carry on its business as
currently conducted.

 

- 36 -



--------------------------------------------------------------------------------

4.6 Intellectual Property Rights

 

4.6.1 Exhibit 4.6.1(a) contains a true and complete list of all patents,
trademarks, domain names and other registered intellectual property rights
(a) which have been registered, or filed for registration, on behalf of the
Company or (b) which are owned by (the “Intellectual Property Rights”) or
licensed to the Company, specifying as to each the nature of such Intellectual
Property Right and the registered owner of such Intellectual Property Right. The
Company has the right to use the Intellectual Property Rights. The Company is
the sole and unrestricted owner (i) of the Intellectual Property Rights set
forth in Exhibit 4.6.1(b) and (ii) of any other Intellectual Property Right as
to which Seller delivers to Purchaser on or after the Execution Date originals
of the letters referenced in Section 2.3.2(v), duly executed by all respective
inventors of such Intellectual Property Right. None of the Intellectual Property
Rights is subject to any outstanding judgment, injunction, order or decree
issued against the Company which restricts the use thereof by it and no Third
Party has challenged any Intellectual Property Right in writing or, to Seller’s
Knowledge, in any other manner towards the Company.

 

4.6.2 All Intellectual Property Rights are legally existing and enforceable
against Third Parties. All registerable Intellectual Property Rights material
for the Company’s Business have been duly registered or filed for registration
with the competent authority (as the case may be). The Company has paid all
registration or license fees when due and taken all other actions necessary to
validly maintain any registrations and the enforceability of all material
Intellectual Property Rights, and are in compliance with all material license
conditions, as applicable, with respect to any Intellectual Property Rights.
Except as set forth in Exhibit 4.6.2, the Company has the unrestricted right to
use all intellectual property rights for the conduct of its business, as
currently conducted, in accordance with applicable law and any applicable
license conditions and such right will not be restricted or adversely affected
by the consummation of the Transaction. Except as set forth in Exhibit 4.6.4,
the Intellectual Property Rights are free and clear of any rights of Third
Parties and the Company has not granted an exclusive or non-exclusive license
with respect to any Intellectual Property Right to any Third Party.

 

4.6.3 To Seller’s Knowledge, the Company does not infringe any intellectual
property rights of any Third Party. No Third Party has notified the Company in
writing or, to Seller’s Knowledge, in any other manner, that the Company
currently infringes, or has infringed in the past, any intellectual property
right of a Third Party, except as set forth in Exhibit 4.6.3. To Seller’s
Knowledge, none of the Intellectual Property Rights is currently being
infringed, or has been infringed during a period of five years prior to the date
hereof, by any Third Party.

 

- 37 -



--------------------------------------------------------------------------------

4.6.4 Except as set forth in Exhibit 4.6.4, however including such Intellectual
Property Rights listed in Exhibit 4.6.4 for which Seller delivers to Purchaser
on or after the Execution Date originals of the letters referenced in
Section 2.3.2(v), duly executed by all respective inventors of such Intellectual
Property Right, the Company has acquired full and unrestricted title in all
inventions made by Test Employees that are used in the conduct of the Company’s
Business and no (present or former) director, officer or employee of the Company
has any rights or claims against the Company with respect to any Intellectual
Property Right, except for compensation claims under the German Act on
Employee’s Inventions (Arbeitnehmererfindungsgesetz) or similar laws of other
countries. The Company will not loose its right to make use of the Intellectual
Property Rights set forth in Exhibit 4.6.4 due to any claim made by an inventor
referenced in the patent documentation of the Intellectual Property Rights set
forth in Exhibit 4.6.4 or its assignee, heir or successor in law.

 

4.6.5 Except as far as made available under agreements entered into within the
ordinary course of business or entered into with the potential acquirers of the
Company in 2008, no know-how, trade secret or other confidential information
that are material to the Company’s business (collectively “Confidential Business
Information”) has been made available by the Company to any Third Party. To
Seller’s Knowledge, no Confidential Business Information has entered the public
domain and, except as set forth above, no Third Party otherwise uses or has
available any Confidential Business Information. The Company has taken all
actions required in accordance with standard industry practice to protect the
secrecy, confidentiality and value of the Confidential Business Information.
None of the Company’s rights to any Confidential Business Information has been
challenged in writing or, to Seller’s Knowledge, otherwise by any Third Party.

 

4.6.6 Except as set forth in Exhibit 4.6.6, the hardware, software and other
information technology owned, licensed or used by the Company meet all
requirements of the Company’s business, as currently conducted, and, to Seller’s
knowledge, are free from any defects that may materially affect their
functionality. The Company has licensed from the respective owner all copies of
any third party software used by the Company. The Company operates appropriate
data storage and disaster recovery plans as necessary to enable it to carry on
the conduct of its business in the normal course in the event of any failure of
its information technology.

 

4.6.7 Except for the Seller’s Marks, after consummation of this Agreement, the
Company will either own, hold a license for or has any other right to use any
intellectual property necessary for the Company to carry out its business in the
same manner it had carried out such business prior to the Execution Date.

 

- 38 -



--------------------------------------------------------------------------------

4.6.8 Except as set forth in Exhibit 4.6.8, the Company does not use any
software other than standard shelf software in the ordinary course of business.

 

4.7 Governmental Permits; Compliance with Laws

 

4.7.1 The Company has all material governmental, regulatory and other permits,
licenses, authorizations and consents which are required by them under any
applicable law in order to operate its businesses as currently conducted (the
“Permits”). No Permit has been cancelled, revoked or restricted by any competent
authority in a manner that would limit the Company in its ability to duly
conduct its business consistent with past practice. No such authority or other
Third Party has notified the Company in writing that it will or may cancel,
revoke or restrict and Permit, nor, to Seller’s Knowledge, are there any other
circumstances which are likely to result in any such cancellation, revocation or
subsequent restriction.

 

4.7.2 The business of the Company is, and (to the extent any non-compliance in
the past may still be relevant as of today or in the future) has been,
conducted, in all material respects, in compliance with all applicable laws
(such term to include, for the purpose of this Agreement, any statutory or other
laws, regulations and orders) in all countries in which the Company operates,
and all Permits. The Company (i) has not received any pending written notice of
any failure to comply with such laws or Permits nor (ii) is, to Seller’s
Knowledge, under investigation with respect to any such failure.

 

4.7.3 The Company is not liable for the repayment of any state aids or other
subsidies (including but not limited to investment subsidies or investment
grants, “Investitionszulage oder Investitionszuschüsse”) provided that such
liability has not been caused by actions taken after the Execution Date.

 

4.8 Litigation, Disputes

 

  Except as set forth in Exhibit 4.8 or if involving Purchaser as a party,

 

4.8.1 the Company is not a party to any civil, criminal or administrative
action, suit, investigation or other proceeding before any court, arbitrator or
governmental authority with an amount in dispute (Streitwert), if any, exceeding
EUR 50,000;

 

4.8.2 no proceeding as referred to in Section 4.8.1 has been threatened or
announced against the Company in writing or, to Seller’s Knowledge, in any other
manner; and

 

4.8.3 the Company is not subject to any judgment, order, decree or settlement
that imposes any outstanding or ongoing obligation on the Company.

 

- 39 -



--------------------------------------------------------------------------------

4.9 Employees

 

4.9.1 Exhibit 4.9.1 contains a true and complete list of all directors and
officers of the Company and of all employees of the Company whose annual salary
(including any fixed minimum bonus, but excluding any variable or discretionary
bonus and any benefits) is in excess of EUR 80,000 (the “Key Employees”). No
notice of termination of any Key Employee has been given and to Seller’s
Knowledge, no Key Employee has expressed the intention to terminate his or her
employment with the Company.

 

4.9.2 A true and complete list of all Test Employees, not setting forth their
names, but prepared on an anonymous basis, including their job descriptions,
date of birth, date of employment, annual base salaries, on-target-earnings,
notice period, special dismissal protection pursuant to the German Social Code,
Maternity Protection Law, Vocational Training Act (Sonderkündigungsschutz nach
dem Sozialgesetzbuch IX, dem Mutterschutzgesetz und dem Berufsbildungsgesetz)
and of all free-lancers (freie Mitarbeiter) and temporary workers
(Leiharbeitnehmer) has been delivered to Purchaser prior to the Execution Date
and is attached hereto as Exhibit 4.9.2. To Seller’s Knowledge, no free-lancer
or consultant employed by the Company at any time prior to the Execution Date
qualifies as an employee under any applicable law, and no temporary worker has a
right to demand employment by the Company. No Test Employee has given and/or
received notice of his/her employment.

 

4.9.3 Exhibit 4.9.3 contains a true and complete list of all collective
bargaining agreements (Tarifverträge), agreements with unions or workers’
councils, social plans, and material standard practices (e.g. betriebliche
Übungen, Gesamtzusagen) by which the Company is bound. The Company is in
compliance with any such agreements, plans, schemes and practices in all
material respects.

 

4.9.4 Exhibit 4.9.4 sets forth all redundancy, work-sharing or short-time
working schemes of the Company which are currently in effect or have been
resolved or implemented within a period of five years prior to the date hereof.
The Company has no outstanding obligation or liability under such schemes. The
Company is not bound by any restriction as to the closure, downsizing or other
restructuring affecting the workforce of any of its businesses (or portions
thereof), except for any restrictions under mandatory law.

 

4.9.5 Except as set forth in Exhibit 4.9.5, the Company is not experiencing, nor
– to the extent still relevant – has experienced during a period of five years
prior to the Execution Date, and, to Seller’s Knowledge, there are no
circumstances which are likely to result in, any strike or lock-out, any dispute
before any court, arbitrator or mediator or any other dispute relating to
employment or labor matters of a general nature (including with respect to
lay-offs, restructurings, employee benefits, general working conditions, unfair
labor practices or discrimination) or affecting a significant number of
employees, save for any effects of the Transaction.

 

- 40 -



--------------------------------------------------------------------------------

4.9.6 Exhibit 4.9.6 correctly sets forth all (i) pension commitments (including
retirement, widows’, dependants’ and disability pensions) and old-age part-time
schemes and (ii) other employee benefit plans (whether funded or unfunded, on a
defined benefit or defined contribution basis, or otherwise) relating to
retirement, death, disability, medical benefits or anniversary payments by which
the Company is bound (including plans which have been terminated, but in respect
of which the Company may still have any obligations or liabilities), other than
(A) mandatory employer’s contributions to statutory benefit schemes or (B) sick
pay required under mandatory law. All the commitments, schemes and plans set
forth, or required to be set forth, in Exhibit 4.9.6 (the “Benefit Plans”) are
and have been established, amended and operated in accordance with their terms
and applicable law. To Seller’s Knowledge, any adjustments of old-age part-time
schemes under the Benefit Plans have been made in accordance with applicable
law. True and complete copies of any actuarial reports relating to the Benefit
Plans have been delivered to Purchaser prior to the date hereof. All relevant
data supplied by the Company to the actuaries for the purpose of preparing such
reports are true and correct in all material respects as of the dates as of
which such reports have been prepared. To Seller’s Knowledge, any pension or
other obligations of the Company under the Benefit Plans have been fully
reflected in the Annual Financial Statements in accordance with the requirements
of German commercial law pursuant to the Commercial Code (Handelsgesetzbuch).
All contributions to the pension security fund (Pensionssicherungsverein) (or
similar funds or institutions under the laws of any jurisdiction other than
Germany) have been duly accrued and timely paid.

 

4.9.7 Except as set forth in Exhibit 4.9.7, neither Seller nor the Company, in
respect of any directors, officers or employees of the Company, have implemented
any stock option plans or profit participation plans, other than customary
variable salary components, and the Company is not and will not become liable
under, with regard to or to make for the loss of coverage under any stock
options granted. Except as set forth in Exhibit 4.9.7, the Company has not
granted any loans to directors, officers or Test Employees.

 

4.9.8

Except as set forth in Exhibit 4.9.8, the Company will not become liable for any
compensation, severance or other payment or benefit to any (current or former)
managing director or employee of the Company granted or promised by the Company
or the Seller in connection with the Transaction contemplated hereby or any
divestiture of the Company. Neither the execution of this Agreement nor the

 

- 41 -



--------------------------------------------------------------------------------

 

consummation of the Transaction contemplated hereby will result in, or
accelerate, the payment or vesting of any benefit to any director, officer or
employee. No employment terms of any Test Employee have been varied (either by
way of amendment or the exercise of any discretion) in connection with or with a
view to the Transaction contemplated hereby or any divestiture of the Company.
No member of the Seller’s Group has offered, or committed to offer, to employ
(whether as an officer, employee or consultant) any Key Employee or other Test
Employee at any time after the Execution Date. No Test Employee has been
relocated from the Seller’s group to the Company or vice versa.

 

4.9.9 The Company neither has a works council, nor, to Seller’s Knowledge is a
works council in the process of being formed.

 

4.9.10 Except as set forth in Exhibit 4.9.10, the Company has not agreed, or
otherwise set forth, targets under existing bonus agreements with any Test
Employee for the year 2010 or thereafter.

 

4.10 Agreements

 

4.10.1 Exhibit 4.10.1 contains a true and complete list of all of the following
agreements or arrangements, whether written or non-written, (i) to which the
Company is a party or (ii) under which the Company may still have any obligation
or liability (the “Material Agreements”):

 

  (i) agreements relating to the acquisition, sale or encumbrance of any
shareholding, business or real estate or of any other fixed asset, provided the
consideration or value of such other fixed asset exceeds EUR 50,000;

 

  (ii) joint venture, partnership, shareholder or cooperation agreements
relating to the conduct of a material part of the business of the Company;

 

  (iii) rental and lease agreements (i) which relate to real estate or
(ii) which relate to other fixed assets and, individually, provide for annual
payments of EUR 50,000 or more;

 

  (iv) license agreements (whether as licensor or licensee) regarding any
intellectual property rights or know-how, provided the annual consideration or
value of such intellectual property right or know-how exceeds an amount of
EUR 25,000 or more (other than license agreements for standard application
software, entered into in the ordinary course of business); secrecy or
confidentiality agreements relating to technical or other know-how (except for
such agreements entered into within the ordinary course of business or with the
potential acquirers of the Company entered into in 2008);

 

- 42 -



--------------------------------------------------------------------------------

  (v) loan agreements (including those relating to any intercompany debt towards
a member of the Seller’s Group), bonds, notes or other agreements relating to
bank borrowings or lease payment obligations, in any case exceeding EUR 100,000;
agreements which grant or create any lien, pledge or other security interest in
any assets of the Company in respect of any such financial debt as set forth in
this Section 4.10.1;

 

  (vi) agreements with distributors, sales agents and other resellers or sales
representatives;

 

  (vii) frame or master agreements, if any, with the ten (10) major suppliers
and customers of the Company (based on the aggregate consolidated sales in
2008);

 

  (viii) material agreements with governmental authorities (including anti-trust
authorities) relating to regulatory matters;

 

  (ix) any long-term agreements (Dauerschuldverhältnisse) of any type other than
as referred to above which provide for an annual consideration in excess of
EUR 50,000 and may not be terminated by the Company on six months’ or shorter
notice and without penalty.

 

  (x) agreements with (a) Seller or any other member of the Seller’s Group
(including service agreements or arrangements relating to group charges, but
except for orders of supply in the ordinary course of the Company’s business
consistent with past practice and any intercompany agreements on Company’s
products), (b) any director or officer of the Seller’s Group (except for the
Company) or (c) any person related (nahestehend) (pursuant to section 138 German
Insolvency Act (InsO)) to an entity or person referred to in (a) and (b);

 

  (xi) guarantees, letters of credit, indemnities or suretyships issued by the
Company or agreements under which the Company provides a security interest in
any of its assets, in each case with respect to any indebtedness of a Third
Party and subordination agreements (Rangrücktrittserklärungen); and

 

  (xii) agreements relating to forward transactions (Termingeschäfte), futures,
options, swaps or other derivatives or hedging arrangements.

 

  (xiii) agreements with consultants or advisors exceeding an annual amount of
EUR 20,000;

 

- 43 -



--------------------------------------------------------------------------------

  (xiv) agreements entered into outside the ordinary course of the Company’s
business exceeding an amount of EUR 100,000.

 

4.10.2 All Material Agreements have been validly entered into on behalf of the
Company and are in full force and effect in all material respects. Unless
otherwise disclosed in Exhibit 4.10.2, (i) no written notice of termination has
been given, nor has any such termination been threatened or announced to the
Company with respect to any Material Agreement and (ii) neither the Company nor,
to Seller’s Knowledge, any Third Party to any Material Agreement is in material
default or breach under any such agreement.

 

4.11 Insurance Coverage

 

4.11.1 Exhibit 4.11.1 contains a true and complete list of all material
insurance policies relating to the assets, business or operations of the
Company, the KK Assets or the Inc. Assets (the “Insurance Policies”), setting
forth for each the insurer and the insured party. To Seller’s Knowledge, the
insurance coverage of the Company is, and has been in the past, sufficient to
comply with the requirements of material applicable law and any agreement by
which the Company is bound, and the coverage thereunder is, and has been, of the
type and amounts to that which is customarily maintained by companies conducting
businesses in Germany similar to those of the Company.

 

4.11.2 All Insurance Policies are in full force and effect and no written notice
of cancellation or termination has been issued or received by the Company. The
Company has duly paid all premiums and is in compliance with all material
obligations under such insurance policies (including all obligations relating to
any notifications and other actions required for the insurance coverage).

 

4.11.3 To Seller’s Knowledge, no claims by the Company, SUSS Inc. or SUSS KK are
pending under the Insurance Policies.

 

4.12 Product Liability and Warranty

 

  Except as disclosed in Exhibit 4.12 and for the avoidance of doubt, except for
warranty claims (Gewährleistungs- und Garantieansprüche),

 

4.12.1 no product liability claims within the meaning of German product
liability act (Produkthaftungsgesetz) have been asserted against the Company
since January 1, 2004 in writing or, to Seller’s Knowledge, in any other manner;

 

4.12.2 since January 1, 2005, the Company has not recalled, or received any
order from any governmental authority or request from any other party to recall,
any of the products manufactured and delivered by it;

 

- 44 -



--------------------------------------------------------------------------------

4.12.3 to Seller’s Knowledge, the products manufactured or delivered by the
Company prior to the Execution Date do not have any defects which will result,
or may reasonably be expected to result, in any claim as set forth in
Section 4.12.1 or will require the Company to recall any of such products under
applicable law.

 

4.13 Certain Transaction Related Fees and Expenses

 

  The Company has no obligation or liability to pay any fees or commissions or
to reimburse any monies to any broker, finder, agent or other Third Party
(including any member of the Seller’s group) with respect to this Agreement or
the Transaction contemplated hereby.

 

4.14 Conduct of Business since January 1, 2009

 

  In the period between January 1, 2009 and the Execution Date, except as
disclosed in Exhibit 4.14, the business of the Company has been conducted in the
ordinary course in all material respects, in a manner consistent with past
practice. The Company has not taken, or committed to take, any of the following
actions nor has any of the following events occurred with respect to the
Company:

 

4.14.1 any merger, spin-off or similar corporate reorganization; any other
material restructuring of the business organization of the Company (whether or
not requiring any corporate action);

 

4.14.2 any declaration or payment of dividends or any profit transfer to any
member of the Seller’s Group; any repayment or redemption of any shares in the
Company; any payment or transfer to, or other transaction with, any member of
the Seller’s Group not made on arm’s length terms;

 

4.14.3 any acquisition, encumbrance or divestiture of (i) a shareholding in any
other entity or any business or (ii), outside the ordinary course of business,
any other fixed asset;

 

4.14.4 any incurrence by the Company of any indebtedness for borrowed money or
any other bank borrowings or lease payment obligations in addition to any
indebtedness shown in the Annual Financial Statements, except for lease
agreements listed in Exhibit 4.4.3;

 

4.14.5 any guarantee or the granting of any security interest (i) by the Company
in respect of any indebtedness of any third party or (ii) by any third party
(each including any member of the Seller’s Group) in respect of any indebtedness
of the Company;

 

- 45 -



--------------------------------------------------------------------------------

4.14.6 any investment in, or the making of any loan to, any other company or
person outside the ordinary course of business;

 

4.14.7 any acceleration of the collection of accounts receivable or delay in the
payment of accounts payable, as compared with past practice; any failure to
maintain inventory on a normal level, consistent with past practice;

 

4.14.8 any lay-off with respect to a significant part of the workforce of the
Company; any action qualifying as a change of operations (Betriebsänderung)
within the meaning of Section 111 of the German Shop Constitution Act
(Betriebsverfassungsgesetz) or other restructuring or action materially
affecting the workforce which requires any consent by or consultation with any
body of employee representatives;

 

  (i) any change in, or commitment to change, any compensation or benefit or the
terms of employment of any Key Employee or of a significant number of other
employees, other than normal salary increases or as a result of normal
promotions in the ordinary course of business; any implementation of, or change
in, any pension or other employee benefit plan;

 

  (ii) any change in any method of accounting or accounting practice or policy,
other than as required by a concurrent change of general accounting principles;

 

4.14.9 any defection of, or material reduction of the business dealings with,
any material supplier or customer of the Company outside the ordinary course of
business; any notice by any of such suppliers or customers to the Company (made
in writing or to Seller’s Knowledge, in any other manner) that it intends to so
terminate or reduce its business dealings with the Company;

 

4.14.10 any damage, destruction or other casualty loss (whether or not covered
by insurance) which is in excess of EUR 50,000;

 

4.14.11 any Material Adverse Change, it being understood that for a Material
Adverse Change, only events that occurred from 1 October 2009 shall be taken
into account.

 

4.15 Tax Matters

 

4.15.1 All Tax returns required to be filed with any taxing authority by or on
behalf of the Company have been prepared diligently and in good faith, are true
and correct and have been filed when due.

 

- 46 -



--------------------------------------------------------------------------------

4.15.2 The Company has timely paid when due all Taxes shown as payable by it on
any valid and enforceable tax assessment notice issued by any taxing authority
or on any tax return filed by it with any taxing authority.

 

4.15.3 To Seller’s Knowledge, no tax audit, investigation, dispute or other
proceeding is pending in respect of the Company and the Company has not been
notified in writing by any taxing authority that such authority intends to
commence any such proceeding.

 

4.15.4 The Company has not paid or become liable, and, to Seller’s Knowledge,
there are no circumstances by reason of which the Company is liable to pay
penalty or surcharge.

 

4.15.5 To Seller’s Knowledge, the Company has no liability for the Taxes of any
other party, whether as a transferee or successor, by contract or otherwise.

 

4.15.6 The Company is not a party to, or bound by, or has any obligation under,
any tax allocation or tax sharing agreement or any similar contract or
arrangement that obligates it to pay or reimburse any Tax or make any payment
computed by reference to any Tax, taxable income or taxable loss of any other
party.

 

4.15.7 The Profit And Loss Pooling Agreement is (i) valid and effective under
civil law until and including the Execution Date, (ii) tax effective for
corporate and trade income tax until 31 December 2009 and (iii) tax effective
for VAT purposes until and including the Execution Date. All Taxes of the
Company subject to the Profit And Loss Pooling Agreement up to the end of the
Company’s 2008 fiscal year have been included in the Seller’s Tax returns until
and including 31 December 2008.

 

4.15.8 The Company has not entered into any outstanding agreements, waivers or
arrangements with any taxing authority.

 

4.15.9 Neither the Seller nor the Company has taken any measures or entered into
any transaction which may be regarded as resulting in a constructive dividend
(verdeckte Gewinnausschüttung) by the relevant taxing authorities, and all
intercompany transactions between any member of the Seller’s Group and the
Company have been entered into and performed on arm’s length terms and can
sufficiently be documented vis-à-vis tax authorities in order to be recognized
by the tax authorities.

 

4.15.10 Exhibit 4.15.10 contains copies of the most recent transfer pricing
reports/studies with respect to the Company.

 

- 47 -



--------------------------------------------------------------------------------

4.16 Environmental Matters

 

4.16.1 The following terms, as used in this Agreement, shall have the following
meanings:

 

  “Environmental Contamination” means any

 

  (i) Hazardous Materials (as defined below), and/or

 

  (ii) pollutants, contaminants or other substances, which are subject to
Environmental Laws as in force on the Execution Date or as may be amended from
time to time within a period of three (3) years after the Execution Date,

 

  that are existing in the soil, buildings or installations, groundwater or
surface water or air and are required to be cleaned up, contained or
investigated or otherwise remedied or addressed by the Company pursuant to any
Environmental Law (as defined below);

 

  “Environmental Law” means any law or regulation or other legally binding rule
imposing standards of conduct, technical standards or liability with respect to,
or otherwise relating to, any Environmental Matter, as in effect at the relevant
time;

 

  “Environmental Matter” means any matter which relates to the use, handling,
manufacturing or generation, distribution, collection, transportation, storage,
disposal, clean-up or release of Hazardous Materials or waste, to health and
safety or otherwise to the protection of the environment;

 

  “Environmental Permit” means any permit required under any Environmental Law.

 

  “Hazardous Materials” means dangerous substances and preparations as defined
in Article 2 (2) of the European Community Council Directive 67/548 EEC, as in
force on the Execution Date or as may be amended from time to time within a
period of three (3) years after the Execution Date, and any other substances
that are classified as dangerous or hazardous or are regulated in any manner
under any applicable Environmental Law.

 

4.16.2 Except as disclosed in Exhibit 4.16.2,

 

  (i) The Company has obtained all Environmental Permits required for its
operations (as conducted from time to time) in accordance with all applicable
Environmental Laws and is, and during a period of five years prior to the
Execution Date has been, in compliance with the terms of such permits and with
all other applicable Environmental Laws.

 

- 48 -



--------------------------------------------------------------------------------

  (ii) The Company is not involved, and since 2005 has not been involved, in any
action, suit, investigation or proceeding by or before any governmental
authority or Third Party which relates to any Environmental Matter for which the
Company could be responsible or liable under any Environmental Law, and the
Company has not received any written claim or notice by any governmental
authority or Third Party which alleges a violation of any Environmental Law or
Environmental Permit by the Company.

 

  (iii) No environmental audit or investigation of the Property has been
conducted within the past five years by Seller, the Company or any Third Party.

 

  (iv) Except within the ordinary course of business of the Company, during a
period of five years prior to the Execution Date the Company has not used any
property, building or facility for the storage or treatment of Hazardous
Materials or disposed of any property, building or facility used for such
purpose.

 

  (v) The Property and the buildings and facilities thereon are free from any
Environmental Contamination.

 

4.17 Intergroup Distribution Agreements

 

  The Company has terminated all distribution agreements with companies of the
Seller’s Group. The companies of the Seller’s Group have no compensation claims,
or have validly waived such claims, resulting from such termination.

 

4.18 ZTS-Shareholding

 

  The Company’s Share in ZTS is fully paid and has not been repaid, neither in
whole nor in part, and there is no shareholder obligation to make any additional
payment or other contribution with respect to such share.

 

4.19 Warranty obligations

 

  The Company’s obligations for defects in deliveries, warranties, or other
product-related liability relating to deliveries of products prior to the
Execution Date do not exceed a total amount of EUR 711,000, calculated in
accordance with the calculation used in the audited annual financial statement
2008.

 

- 49 -



--------------------------------------------------------------------------------

4.20 Disclosure

 

  To Seller’s Knowledge, none of the documents and other information delivered
to Purchaser and its representatives prior to the Execution Date in connection
with the transactions contemplated by this Agreement contains an untrue
statement of a material fact in respect of the Company or omits to state facts
necessary to make any information therein not misleading in any material respect
misleading.

 

4.21 Margins

 

  The average margin of the equipment backlog for the aggregate backlog of the
Company, SUSS KK and SUSS Inc. as of the Execution Date (the “Average Equipment
Backlog Margin”) shall be at least 34 %. The Average Equipment Backlog Margin
shall be calculated as follows

 

  Average Equipment Backlog Margin =

(Net Sales Price - Cost of Sales) / Net Sales Price * 100

 

  where (a) Net Sales Price is the price stated in the backlog orders, excluding
the backlog of Z Probes, service or spare parts, in accordance with IFRS as
applied by the Company prior to the Execution Date and (b) the Cost of Sales
shall not include the costs of sales due to amortization of development costs,
over-/under absorption, building or releasing of reserves for (i) inventory,
(ii) demo equipment, (iii) finished goods, (iv) materials, (v) supplies and
(vi) work in process.

 

4.22 Purchase Commitments

 

  There are no purchase commitments exceeding an aggregate purchase obligation
for the Company of EUR 1,800,000 (in words: Euro one million eight hundred
thousand).

 

4.23 Cash Pooling

 

  As of the Execution Date, the Company has been validly and fully released from
any cash pooling agreement without any remaining obligations of or liabilities
for the Company or its assets.

 

5. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

  Purchaser hereby represents and warrants to Seller in the form of independent
guarantees pursuant to section 311 of the German Civil Code (BGB) that the
statement set forth in this Section 5 are true and correct as of the Execution
Date (any such guarantees, as contained in this Section 5, referred to herein as
“Purchaser’s Warranties” and each as a “Purchaser’s Warranty”).

 

- 50 -



--------------------------------------------------------------------------------

  For the purpose of this Section 5,

 

  (a) the scope and content of each Purchaser’s Warranty and Purchaser’s
liability arising thereunder shall be exclusively defined by the provisions of
this Agreement (and shall, in particular, be subject to the limitations set
forth in Section 7.2, 7.3, 7.4, 7.5 and 7.7 below), which shall be an integral
part of the Purchaser’s Warranties of Purchaser, and no Warranty of Purchaser
shall be construed as a purchaser’s guarantee (Garantie für die Beschaffenheit
oder Haltbarkeit der Sache) within the meaning of sections 443 and 444 of the
German Civil Code (BGB);

 

  (b) the Purchaser’s Warranties shall, unless expressly otherwise referred to
therein, apply regardless of any knowledge or fault of Purchaser
(verschuldensunabhängig);

 

  (c) disclosure in any Purchaser’s Warranty or other provision of this
Agreement or any Exhibit hereto shall be deemed to be a disclosure for the
purpose of any other Purchaser’s Warranty, but only to the extent that such
disclosure is made in such a way as to make its relevance reasonably apparent on
its face to another Purchaser’s Warranty.

 

5.1 Existence and Authorization of Purchaser

 

5.1.1 Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Oregon (jurisdiction) and has all
corporate powers required to carry on its business as presently conducted.

 

5.1.2 No bankruptcy, insolvency, liquidation or similar proceedings (whether
mandatory or voluntary) are pending, and no filing for such proceedings has been
made or, to Purchaser’s Knowledge, is required with respect to the Purchaser.

 

5.1.3 The execution and performance by Purchaser of this Agreement are within
Purchaser’s corporate powers, do not violate the articles of association or
by-laws of Purchaser and have been duly authorized by all necessary corporate
actions on the part of Purchaser. This Agreement has been duly executed by
Purchaser. Assuming due authorization and execution by Seller this Agreement
constitutes a valid and binding agreement of Purchaser, enforceable against it
in accordance with its terms.

 

5.1.4 Assuming compliance with any applicable requirements under merger control
laws, the execution and performance of this Agreement by Purchaser require no
approval or consent by any governmental authority or other Third Party and do
not violate any applicable law or decision by any court or governmental
authority, agreement or obligation binding on Purchaser.

 

- 51 -



--------------------------------------------------------------------------------

5.1.5 There is no lawsuit, investigation or proceeding pending against or
threatened against Purchaser before any court, arbitrator or governmental
authority which in any manner challenges or seeks to prevent, alter or delay ,
or may otherwise have an adverse effect on Purchaser’s ability to consummate the
transactions contemplated by this Agreement.

 

5.1.6 Subject to Seller’s compliance with applicable United States securities
laws, the CSCD Shares will become freely tradable nine (9) months after the
Execution Date so that Seller can dispose of any and all of the CSCD Shares by
selling them over the stock market at its own discretion.

 

5.2 Financial Capability

 

  Purchaser has readily available funds to pay the Consideration and the
Preliminary Cash-/Debt-Free Amount in accordance with this Agreement.

 

6. COVENANTS

 

6.1 Use of Seller’s Marks

 

 

On the Execution Date, the Purchaser shall change the company name of the
Company so that the company name does neither include “SÜSS MicroTec”, “SUSS
MicroTec” or any similar name or name that could be confused with the current
company name, and shall immediately cause the Company to notify the name change
in due form to the commercial register of the Company with a copy to Seller and
to take all actions required to have the name change registered in the
commercial register of the Company. As soon as reasonably practicable, with a
target date of one month from the Execution Date, but in any event within three
months after the Execution Date, Purchaser shall take, or cause to be taken, all
actions required to change the logos and Internet domain names of the Company so
as to no longer contain the name “SUSS”, “SÜSS”, “SUSS MicroTec” or “Karl Süss”
(collectively, the “Seller’s Marks”) and remove from any letterhead, website or
brochure any indication that the Company is still part of the Seller’s group.
Purchaser shall further use all reasonable efforts to ensure that the Company
will not (i) use any Seller’s Mark in any brochures or sales literature (other
than in any description of the history of the group or its products) or
(ii) permit any reseller or sales agent to use any Seller’s Mark (without
prejudice to any contracts or

 

- 52 -



--------------------------------------------------------------------------------

 

commitments existing on the Execution Date); provided, however, that the Company
and their resellers or agents shall be fully permitted to continue to use any
brochures, sales literature or letterhead containing any Seller’s Mark and to
sell any products and packaging carrying any Seller’s Mark during a period of
three months after the Execution Date; for the avoidance of doubt, the foregoing
shall in no way limit the right of the Company to provide service, spare parts
and other maintenance regarding the products sold prior to the Execution Date
and to in this context use the Seller’s Marks for reference. During the three
month period the Purchaser shall ensure that the Company does not use the
(trading) name and trade mark “SÜSS”, “SUSS” or “Karl Süss”, the SUSS logo or
the Karl Süss logo in any manner which would be adversely affecting the
businesses of the Seller or its Affiliates or could from the perspective of a
reasonable businessman be detrimental to any of the Seller, its Affiliates or
its businesses.

 

  The provision of this Section 6.1 shall not prevent the Company from duly
performing (i) the Excluded SUSS KK Orders, (ii) the Excluded SUSS Inc. Orders,
(iii) the Transferred SUSS KK Orders and (iv) Transferred SUSS Inc. Orders, each
under Seller’s Marks.

 

  The Purchaser shall ensure that the Company re-transfers to Seller or any
other entity nominated by Seller in writing to the Purchaser all such (trading)
names, trade marks comprising the Seller’s Marks and terminates any license
agreements pertaining to the use of any such rights all free of any
consideration within three month period from the Execution Date. Purchaser shall
bear the cost of any such transfer, but only to the extent such cost does not
exceed EUR 5,000. Seller shall bear the cost of any such transfer in excess of
EUR 5,000.

 

6.2 Non-Solicitation

 

  For a period of two years after the Execution Date, Seller shall not, and
shall cause the other entities of the Seller’s group not to, neither directly
nor indirectly, actively solicit for employment (abwerben) or hire any Test
Employee, it being understood, however, that Seller and any entity of the
Seller’s group shall be free to employ any Test Employee if the respective
entity was approached by any such Test Employee.

 

6.3 Confidentiality

 

  For a period of three years after the Execution Date, and with respect to
technical know-how for an unlimited period of time after the Execution Date,
Seller shall keep confidential and not disclose to any Third Party any business
or trade secrets of the Company, other than those which have become publicly
known through no fault of the Seller’s group or which the Seller’s group is
required to disclose in order to comply with any legal requirements or stock
exchange regulations.

 

- 53 -



--------------------------------------------------------------------------------

6.4 Access to Information of the Company after the Execution Date

 

6.4.1 Provided such information is not available at the Company, Seller shall,
after the Execution Date, promptly afford to Purchaser, the Company and its
representatives access, upon reasonable advance notice and at ordinary business
hours, to accounting, financial and other records (including electronically
stored data) or information relating to the Company (and allow them, at their
own costs, to make copies thereof), which are available to the Seller’s Group.

 

6.4.2 After the Execution Date, Purchaser shall promptly afford to Seller and
its representatives access, upon reasonable advance notice and at ordinary
business hours, to accounting, financial and other records of the Company (and
allow them, at their own costs, to make copies thereof), to the extent necessary
to the Seller’s group in connection with any financial statements for any period
ending prior to or on the Execution Date or any audit, governmental
investigation or litigation with any Third Party pending prior to the Execution
Date, or initiated thereafter but relating to time periods prior to the
Execution Date.

 

6.4.3 Seller shall keep, and shall cause the other members of the Seller’s group
to keep, and Purchaser shall keep, and shall cause the Company to keep, all
books and records referred to in Sections 6.4.1 and 6.4.2 in accordance with and
during the periods required under applicable law.

 

6.5 Further Assurances; Cooperation

 

  The Parties shall execute, or cause to be executed, the Transition Services
Agreement and all agreements and documents and take, or cause to be taken, all
other actions necessary under applicable laws and regulations to consummate the
Transactions contemplated by this Agreement.

 

6.6 Profit and Loss Compensation

 

  The Seller and the Purchaser agree that the Profit And Loss Pooling Agreement
shall be exercised (durchführen) by the Company and the Seller and that any
losses shall therefore be actually compensated by the Seller by cash payments to
the Company. The Purchaser shall indemnify and hold harmless the Seller from and
against any loss compensation obligation resulting from the Profit And Loss
Pooling Agreement for the financial year 2009 and/or the financial year 2010
within five (5) Business Days following receipt of the loss compensation by the
Company. The Seller and the Purchaser further agree that in no event such
indemnification obligation of the Purchaser shall exceed EUR 2,500,000 (in
words:

 

  Euro two million and five hundred thousand). To the extent the Final
Cash/Debt-Free Amount has not become final and binding upon the Parties and the
Seller is obliged to compensate the Company for its losses of the financial year
2009 and/or the financial year 2010 (up to and including the Execution Date) the
Seller and the Purchaser agree as follows:

 

  (i) Purchaser’s indemnification obligation according to this Section 6.6 shall
become due and payable five (5) Business Days following receipt of the loss
compensation payment from the Seller by the Company;

 

- 54 -



--------------------------------------------------------------------------------

  (ii) the Purchaser shall indemnify the Seller by making the respective cash
payment to the Seller’s Account; and

 

  (iii) the loss compensation shall no longer be accounted for in the
determination of the Final Cash/Debt-Free Amount.

 

6.7 Termination of the Profit And Loss Pooling Agreement

 

  Seller has terminated the Profit And Loss Pooling Agreement with effect as of
the Execution Date. As a matter of precaution Seller will terminate the Profit
And Loss Pooling Agreement again on the Execution Date vis-à-vis the Company
immediately after the title in the Shares has passed to the Purchaser; the
Purchaser shall ensure that the termination of the Profit And Loss Pooling
Agreement is filed with the appropriate commercial register by the managing
directors of the Company immediately and that the Company takes all actions
required to have the termination of the Profit And Loss Pooling Agreement
registered in the commercial register of the Company. A draft of the application
to the commercial register is attached as Exhibit 6.7.

 

6.8 Negotiations with employees of SUSS Inc. and/or SUSS KK

 

  On the Execution Date SUSS Inc. and SUSS KK employ the employees engaged in
the distribution of the Company’s products as listed in Exhibit 6.8. The Seller
undertakes to cause SUSS Inc. and SUSS KK to allow the Purchaser full access to
any such employees to the extent legally permissible to interview them for
potential employment and/or offer them new employment. The Purchaser shall
ensure that the negotiations with such employees shall be commenced directly
after the Execution Date (either by the Purchaser or the Company or any of their
Affiliates), however not later than within four (4) weeks of the Execution Date.

 

- 55 -



--------------------------------------------------------------------------------

6.9 Environmental

 

  Purchaser and/or the Company shall be entitled to remedy the groundwater
abstraction well located at the Company’s business premises. Seller shall
indemnify and hold harmless Purchaser and/or the Company from any reasonable
costs of such remedial actions within ten Business Days of Purchaser and/or the
Company having submitted invoices of the respective costs to Seller, provided
that Purchaser and/or Company were unsuccessful in requesting indemnification by
the landlord of the property for a period of at least 4 weeks. Purchaser agrees
to assign its claim against the landlord to Seller if and to the extent that
Seller indemnifies Purchaser.

 

6.10 Tax

 

6.10.1 The Seller undertakes to timely file all Tax returns for any periods
ending on or prior to the Execution Date involving the Company, in accordance
with past practice. SUSS KK and/or SUSS Inc. undertake to timely file all Tax
returns, if any, that include the KK Assets and/or Inc. Assets respectively in
accordance with past practice. The Seller, SUSS KK and SUSS Inc. shall submit a
copy of each such return and any related work papers, limited to the Company, to
the Purchaser.

 

6.10.2 All Taxes of the Company subject to the Profit And Loss Pooling Agreement
relating to the Company’s 2009 fiscal year shall be included in the Seller’s Tax
returns until and including 31 December 2009. VAT of the Company for the time
period until and including the Execution Date shall be included in the Seller’s
VAT returns.

 

6.10.3 The Parties undertake to cooperate in preparation, filing and review of
any Tax returns that relate to the Company, to SUSS KK and/or to SUSS Inc. for
periods prior to the Execution Date and to the extent necessary.

 

6.10.4 The Parties undertake to treat any VAT under the Profit And Loss Pooling
Agreement through the Execution Date pursuant to the circular letter of the
Upper Fiscal Authority (OFD - Verfügung Hannover vom 6. August 2007 –
S 7105-49-StO 172 Tz. 2).

 

6.10.5 Seller and Purchaser shall cooperate in good faith as regards any
resolution of any Tax dispute with any Tax authority that could affect the
Company, the Seller, the KK Assets and/or the Inc. Assets relating to a period
until and including to the Execution Date.

 

- 56 -



--------------------------------------------------------------------------------

6.11 Cross-License Agreement

 

  The Seller shall cause its Affiliates indicated in the Cross-License Agreement
that have not duly entered into such agreement on the Execution Date to enter
into the Cross-License Agreement in due form immediately after the Execution
Date.

 

7. REMEDIES FOR BREACH OF WARRANTIES

 

7.1 Remedies for breach of Warranties

 

7.1.1 In the event of any breach or non-fulfilment by Seller of any of the
Warranties, Seller shall, subject to the provisions of this Section 7, put the
Purchaser or, at the Purchaser’s request, the Company into the position that the
Purchaser or the Company would have been in had such Warranty not been breached
(Naturalrestitution) or, if such remediation in kind is impossible or has been
unsuccessful within six (6) weeks following the written notification by
Purchaser of the breach of the Warranty, pay monetary damage compensation
(Schadensersatz in Geld), provided, however, that such damage compensation shall
not cover lost profits (entgangener Gewinn) and internal administrative and
overhead costs.

 

7.1.2 The Seller shall not be liable for, and the Purchaser shall not be
entitled to claim, any damages under or in connection with this Agreement if and
to the extent that:

 

  (a) the matter to which the claim relates is reflected as a liability
(Verbindlichkeit), individual provision (Einzelrückstellung), depreciation
(Abschreibung) or individual write-off (Einzelwertberichtigung) in the interim
financial statements as of 30 September 2009 and has been taken into account in
determining and/adjusting the Purchase Price (no “double dip”);

 

  (b) the amount of the claim has been recovered by the Purchaser or the Company
from a Third Party or under an insurance policy except to the extent recovery
results in an increase of insurance premiums for the future; or

 

  (c) either the Purchaser and/or, after the Execution Date, the Company have,
pursuant to § 254 BGB, (i) caused (verursacht oder mitverursacht),
(ii) aggravated the breach of the respective Warranty or any damage resulting
therefrom, or (iii) failed to mitigate damages

 

  (d) a claim for breach of the Warranties under Section 4.3 is at hand and the
Purchaser has received monies from Escrow Tranche IV; or

 

  (e) a claim for breach of the Warranties under Section 4.6 is at hand and the
Purchaser has received monies from Escrow Tranche V.

 

- 57 -



--------------------------------------------------------------------------------

7.1.3 Further, the Seller shall not be liable for, and the Purchaser shall not
be entitled to claim, any damages under or in connection with the Warranty
according to Section 4.16 (Environmental) if and to the extent that the
Environmental Contamination or Environmental Matter is discovered (i) as a
result of investigations, preparatory or exploratory measures after the
Execution Date which have been carried out by the Company, the Purchaser (or an
affiliate of the Purchaser) without the Company / the Purchaser or such other
entity being obliged to carry out such investigation, preparatory or exploratory
measures under Environmental Laws applicable at the time when the respective
investigation, preparatory or exploratory measure is conducted, or (ii) after
the Execution Date as a consequence of activities outside of the ordinary course
of business of the Company as conducted up to the Execution Date.

 

7.2 Scope of Seller’s Liability pursuant to this Agreement

 

  To the extent legally permissible, the Seller’s aggregate liability under this
Agreement including, but not limited to, any and all claims for breach

 

  (a) of any of the Warranties shall be limited to a maximum amount of
(i) EUR 4,500,000 and (ii) the amount of monies received by Seller from Escrow
Tranches IV and V;

 

  (b) except for Seller’s liability for any breach of Warranties according to
Sections 4.1, 4.2, 4.3 (title), 4.6.4 (Employee Inventions), 4.15 (Tax) and 4.16
(Environmental), in which case Seller’s liability shall be limited to the sum of
(i) EUR 4,500,000, and (ii) the amount of monies received by Seller from Escrow
Tranches IV and V and (iii) any amount received by the Seller from the Escrow
Tranches I through III provided that monies received by Seller from the Escrow
Tranches I and II due to Purchaser not making compensation payment to the Seller
pursuant to Section 6.6 when due shall not be taken into consideration.

 

7.3 De Minimis Amount; Threshold

 

  Seller shall only be liable for any losses arising from a breach of a Warranty
of Seller contained in Section 4 if (i) any individual loss exceeds an amount of
EUR 2,000 and (ii) all such losses exceed an aggregate amount of EUR 75,000 (in
which cases the full amount shall be recoverable).

 

7.4 Purchaser’s Knowledge

 

7.4.1 Seller shall not be liable for the inaccuracy of a Warranty if Purchaser
knows of the inaccuracy or fails to know due to gross negligence; provided that
for the purpose of such knowledge, only the knowledge of the persons set forth
in Exhibit 7.4.1(i) shall be relevant, it being understood that the Purchaser
has knowledge of the documents attached hereto in Exhibit 7.4.1(ii).  

 

- 58 -



--------------------------------------------------------------------------------

7.4.2 Section 7.4.1 shall not apply to, and any knowledge of Purchaser shall not
exclude and/or limit Seller’s liability under, the Warranties in Sections 4.3
and 4.6.

 

7.4.3 Section 377 of the German Commercial Code (HGB) shall not apply.

 

7.4.4 Certain additional documents that were provided to the Purchaser but do
not constitute Purchaser’s Knowledge are attached hereto in Exhibit 7.4.4.

 

7.5 Time Limitation

 

  All claims under Section 4 shall become time-barred (verjährt) 24 months as
from the Execution Date, except for claims under (i) Section 4.4.1 that shall
become time-barred 18 months as from the Execution Date, (ii) Sections 4.1, 4.2
and 4.3 that shall become time-barred 10 years as from the Execution Date,
(iii) Sections 4.6.4 (Employee Inventions) that become time barred after
15 years or after expiration of the respective Intellectual Property Rights,
whichever is earlier, (iv) 4.16 (Environmental) that shall become time barred
15 years as from the Execution Date; and (v) Section 4.15 (Tax) that shall
become time-barred 6 months after the relevant Tax assessment notice has become
binding and non-appealable. § 203 BGB shall not apply.

 

7.6 Indemnification Procedures

 

7.6.1 If after the Execution Date the Purchaser becomes aware of any
circumstances which reasonably indicate a potential breach of Warranties, the
Purchaser shall without undue delay, in no event later than within ten Business
Days, give the Seller written notice thereof with such notice stating the nature
of the possible breach and an estimate as to the likely amount involved to the
extent that such estimate can be determined at the time of the notice, it being
understood that Purchaser’s claim against Seller shall not be limited to the
estimated amount.

 

7.6.2 The Purchaser shall notify the Seller of any tax audit (Betriebsprüfung)
regarding the Company and relating to a tax period beginning prior to the
Execution Date within ten (10) Business Days following the receipt of a
respective announcement of the tax audit and shall provide a copy of such
announcement and any material documents in connection therewith. The Purchaser
shall keep the Seller informed on pending tax audits, material negotiation
issues and interim results of the tax audits and provide copies of any material
correspondence with the tax authorities. The obligation under this Section 7.6.2
applies vice versa to the Seller with respect to any Tax audits of the Seller
which would affect the Company, the KK Assets and/or the Inc. Assets.

 

- 59 -



--------------------------------------------------------------------------------

7.6.3 In the event that any action, claim, demand or proceeding with respect to
which Purchaser may request indemnification pursuant to this Section 7 (a “Third
Party Claim”) is asserted or announced against the Company by any Third Party
(including any governmental authority), Purchaser shall (i) grant Seller and its
representatives, upon reasonable advance notice and during normal business
hours, access to all relevant correspondence with the Third Party and to all
other documents and employees of the Company relevant for the defense of the
claim, (ii) give Seller the opportunity to participate in all material meetings
and conferences with the Third Party, provided that any costs incurred by Seller
in connection therewith shall be borne by Seller, and (iii) in no event
acknowledge or settle, or permit the Company to acknowledge or settle, the Third
Party Claim without Seller’s prior written consent, which shall not be
unreasonably withheld.

 

7.6.4 In addition, Seller shall be entitled but not obliged to solely direct and
control the defense of the Third Party Claim at its own cost. Such power shall
include, without limitation, the right to appoint and instruct counsel and to
request that the Third Party Claim be litigated or settled in accordance with
Seller’s instructions. In conducting a defense, Seller shall comply with any
applicable law, consult with Purchaser on any material action in connection with
the defense and have due regard to the reasonable business interests of the
Seller and the Purchaser. Section 7.6.6 shall apply.

 

7.6.5 The failure of Purchaser to comply with any of its obligations under the
above provisions of this Section 7.5 shall release Seller from its respective
indemnification obligation hereunder, to the extent that the Seller reasonably
demonstrates that it has been prejudiced by such failure.

 

7.6.6 Section 254 of the German Civil Code (BGB) shall remain unaffected.

 

7.7 Exclusion of Further Remedies

 

 

The remedies which the Purchaser may have against the Seller (in particular for
Warranties) shall solely be governed by this Agreement and shall be the
exclusive remedies available to the Purchaser. Without limiting the generality
of the aforesaid, any right of the Purchaser against the Seller to lower the
Purchase Price (Minderung) or rescind this Agreement (Rücktritt), or to require
the winding up of the transactions contemplated hereunder on any other legal
basis (e.g. by way of any claims for breach of pre-contractual obligations
(culpa in contrahendo gemäß §§ 311 Abs. 2, 280 Abs. 1 BGB), or ancillary
obligations (Rücktritt wegen Nebenpflichtverletzung gemäß §§ 241 Abs. 2, 324
BGB) and any liability in tort

 

- 60 -



--------------------------------------------------------------------------------

 

(Deliktshaftung), except for claims for wilful misconduct (Vorsatz) or wilful
deceit (arglistige Täuschung), are hereby explicitly excluded and waived by the
Purchaser. The provisions in this Section 7.7 shall be for the benefit of the
Seller and the Seller’s respective directors, officers, employees and advisers
(echter Vertrag zugunsten Dritter).

 

8. PREPARATION, APPROVAL AND AUDITING OF FINANCIAL STATEMENTS

 

8.1 Financial Statements

 

8.1.1 The Seller has prepared financial statements as of 31 December 2009 in
accordance with IFRS certified and stamped by KPMG AG
Wirtschaftsprüfungsgeselschaft for Seller’s Group Financial Reporting Package
based on IFRS attached as Exhibit 8.1.1.

 

8.1.2 The Purchaser shall ensure and warrant that the Company provides the
Seller with audited financial statements (Prüfungsbericht) of the Company as of
31 December 2009 in accordance with German GAAP (Grundsätze ordnungsgemäßer
Buchführung und Anwendung der handelsrechtlichen Rechnungslegungsvorschriften)
(the “2009 Financial Statements GAAP”).

 

8.1.3 The Purchaser shall ensure and warrant that the Company provides the
Seller with audited interim financial statements (Prüfungsbericht) of the
Company as of the Execution Date in accordance with German GAAP (the “Interim
2010 Financial Statements GAAP”) and audited interim financial statements
(Prüfungsbericht) of the Company as of the Execution Date in accordance with
IFRS (the “Interim 2010 Financial Statements IFRS”), each containing in
particular

 

  (i) a balance sheet (Bilanz) of the Company; and

 

  (ii) a profit and loss statement (Gewinn- und Verlustrechnung) of the Company.

 

8.1.4 The 2009 Financial Statements GAAP, Interim 2010 Financial Statements GAAP
and the Interim 2010 Financial Statements IFRS are hereinafter referred to as
the “Financial Statements”.

 

8.1.5

The Purchaser and the Seller shall ensure that the Company prepares and provides
the audited Financial Statements to the Seller within forty-five (45) days as of
the Execution Date. The Financial Statements shall be prepared pursuant to the
same regulations and principles as applied to the annual financial statements of
the Company in general, (i) the 2009 Financial Statements GAAP and the Interim

 

- 61 -



--------------------------------------------------------------------------------

 

2010 Financial Statements GAAP in particular by applying the regulations and
principles set out in Exhibit 8.1.5 and (ii) the Interim 2010 Financial
Statements IFRS in particular by applying the regulations and principles in the
same manner as applied in connection with the financial statements set forth in
Section 8.1.1. Any rights provided by applicable German GAAP/IFRS on whether to
include and how to value items in the Financial Statements shall be exercised on
a basis fully consistent with past practice (Bilanzkontinuität und
Bewertungsstetigkeit).

 

8.2 Auditing of the Financial Statements; Objections

 

8.2.1 The Seller and the Purchaser shall ensure that the Company submits
unaudited Financial Statements (the “Unaudited Statements”) no later than on
12 February 2010 to the Purchaser and the Seller for review and shall ensure
that the Company makes available to the Purchaser, the Seller and their
respective professional advisors all documents and other data reasonably
required by them to review the Unaudited Statements. The Financial Statements
shall be audited by the Company’s auditors (KPMG AG
Wirtschaftsprüfungsgesellschaft, München) and subject to the approval by such
auditors; the review by the Purchaser and the Seller shall include the auditor’s
working papers and audit files relating to the Financial Statements. The Parties
shall ensure that the Company uses best efforts to obtain the auditor’s approval
as early as possible after finalization of the Financial Statements. The Seller
(or its expert advisors) shall be entitled to fully participate in the auditing
process (including, but not limited to, a physical inventory, accrual of Taxes)
in order to validate the procedure and the results of the audit.

 

8.2.2 Any objections of the Purchaser or the Seller to one of the Unaudited
Statements shall be stated within ten (10) Business Days of receipt of the
Unaudited Statements and the documents and other data reasonably required
pursuant to this Section 8.2.2 by the Purchaser or the Seller by providing the
respective other Party and the Company’s auditor with a written statement of
objections, specifying in reasonable detail the grounds for the objections. If
and to the extent the Purchaser or the Seller does not state its objections in
accordance with the requirements of this Section 8.2.2, the respective Unaudited
Statements shall with the expiration of such period be final and binding upon
the respective Party.

 

8.2.3 In case of any objections of either the Purchaser or the Seller to the
Unaudited Statements in accordance with the requirements of Section 8 the
Purchaser and the Seller shall attempt in good faith to resolve such objections
as soon as feasible.

 

8.2.4

If the Purchaser and the Seller do not agree in writing on any objections within
ten (10) Business Days of the receipt of such objection pursuant to
Section 8.2.2, then each Party may request that the Unaudited Statements shall
be finally determined by an independent auditor who shall be an accounting firm
of national or international

 

- 62 -



--------------------------------------------------------------------------------

 

reputation appointed by the President of the German Institute of Accountants
(IDW) (the accounting firm appointed by the President of the German Institute of
Accountants shall be referred to as the “Expert”), it being understood that the
determinations by the Expert – limited however in its scope to the objections of
the Parties – shall be final and binding on the Parties (the “Final Financial
Statements”). The fees and expenses of the Expert shall be borne by the Parties
in accordance with sections 91, 92 of the German Code of Civil Procedure (ZPO),
applied mutatis mutandis. The Purchaser and Seller shall ensure that the Expert
receives all information and has access to all information reasonably requested
by the Expert with respect to the objections to the Financial Statements.

 

8.2.5 The costs for the audit of

 

  (i) the 2009 Financial Statements GAAP shall be borne by the Company;

 

  (ii) the Interim 2010 Financial Statements GAAP shall be split equally between
the Purchaser and the Seller; and

 

  (iii) the Interim 2010 Financial Statements IFRS shall be borne by Seller.

 

8.2.6 The Seller and the Purchaser agree that for purposes of this Agreement the
audited 2009 Financial Statements GAAP and the Interim 2010 Financial Statements
GAAP shall be decisive for the amount of Seller’s loss compensation obligation
vis-à-vis the Company and Purchaser’s indemnification obligation according to
Section 6.6. Apart from these instances only the Interim 2010 Financial
Statements IFRS shall be relevant for the determination of the Final
Cash/Debt-Free Amount, the Target Working Capital Amount and the Final Equipment
Backlog Amount.

In the event that the audited 2009 Financial Statements GAAP and/or the Interim
2010 Financial Statements GAAP result in

 

  (i) a loss compensation claim (Verlustausgleichsanspruch) of the Company in
the financial year 2009 and/or the interim financial year 2010 until and
including the Execution Date the Seller shall compensate the Company for such
loss within five (5) Business Days as of the date on which the 2009 Financial
Statements GAAP and/or Interim Financial Statements GAAP are audited; and

 

  (ii)

a profit distribution obligation (Gewinnabführungsverpflichtung) of the Company
in the financial year 2009 and/or the interim financial year 2010 until and
including the Execution Date, the Seller shall pay an amount equal to such
profit distribution claim to the Purchaser within five (5) Business Days as of
the date on which the 2009 Financial Statements GAAP and/or

 

- 63 -



--------------------------------------------------------------------------------

 

Interim Financial Statements GAAP are audited, however only after the Company
has satisfied its profit distribution obligation (Gewinnabführungsverpflichtung)
vis-à-vis the Seller by making a cash payment in the amount of such profit
distribution obligation to Seller’s Account.

All other adjustments to the Purchase Price shall be made according to
Section 2.4.

 

8.2.7 The Purchaser shall ensure that the Company provides Seller and its
representatives access, upon reasonable notice, to all data and documents
reasonably required to transform the Interim 2010 Financial Statements GAAP into
financial statements in accordance with IFRS for the Seller’s accounting and
reporting obligations and requirements.

 

9. CARVE OUT OF THE COMPANY

 

9.1 Board of Directors of the Company; Access to Books and Records

The Purchaser is aware and expressly acknowledges and accepts that Seller
immediately prior to the Execution Date has granted all managing directors of
the Company full discharge (Entlastung) for their time in office.

 

9.2 Insurance

Seller agrees, upon Purchaser’s request, to maintain insurance protection for
the Company at the present level including without limitation protection against
general liability, product liability, environmental liability, fire and business
interruption risks up and until four (4) weeks after the Execution Date.
Purchaser agrees to provide insurance coverage for the Company from such date
and has no objections against Seller terminating, effective as of the end of
said four weeks period, the protection of the Company under the umbrella of the
insurance policies which Seller presently maintains for its group of companies.
The Purchaser shall or shall cause the Company to compensate Seller for any
costs resulting from the Company’s protection under the umbrella of the
insurance policies set out in sentence 1 during said four weeks’ period by a
lump sum payment of EUR 4,000 as well as for any increase of premiums resulting
from any coverage granted to the Company during said four weeks’ period.

 

9.3 Support of Applications for Governmental Grants

The Purchaser, upon reasonable assessment within 4 weeks following the Execution
Date of the technical and commercial feasibility and compatibility of the
Supported Projects with Purchaser’s plans for the Company, undertakes (i) in
case of a negative result for any Supported Project to inform the Seller with
reasonable explications (which the Seller shall be entitled to object to) and
(ii) in case of a positive result for any Supported Projects to fully support,
further pursue and ensure that the Company fully supports the application
process for the application of the Governmental Grants.

 

- 64 -



--------------------------------------------------------------------------------

9.4 Sureties (Bürgschaften) for Advance Payments

The Company has granted sureties for advance payments (Anzahlungsbürgschaften)
received from customers. The Purchaser shall issue new sureties in equal amounts
and ensure exchange of all such sureties without undue delay, however not later
than within four (4) weeks following the Execution Date. Further, the Purchaser
shall indemnify the Seller against any losses, costs and expenses resulting from
claims of customers under these sureties for advance payments.

 

10. CONFIDENTIALITY AND PUBLIC COMMUNICATION

The Parties mutually undertake to keep any details regarding the existence or
contents of this Agreement secret and confidential vis-à-vis any Third Party
except as required by law or applicable stock exchange or other regulatory
requirements, in which case prior written notice to the other Parties shall be
given. The Parties agree that the Transaction shall not be communicated to Third
Parties including employees (excluding managing directors) of the Parties prior
to the execution of this Agreement. The press release attached as Exhibit 10
shall be made after execution of this Agreement. No other press releases or
other public communication regarding the transactions contemplated hereby shall
be made by either Party without the prior written approval of the other Parties,
except as required by law or rules of any exchange applicable to a Party.

 

11. NON-COMPETE

 

11.1 The Seller undertakes to refrain and ensure that any person or entity
qualifying as Affiliate of the Seller at any given point in time will, refrain
from any Competition (as defined below) to the Company’s current business for
two years after the Execution Date in all countries where the Company is
currently performing its business. The term “Competition” shall mean any and all
direct or indirect commercial activities, as principal, agent, representative,
employee, manager or direct or indirect shareholder for or in any business
active in the field of the Company’s Business.

 

- 65 -



--------------------------------------------------------------------------------

11.2 The compensation for the non-compete is included in the Consideration and
there shall be no additional remuneration for the non-compete.

 

12. NOTICES

All notices or other communications hereunder shall be made in writing in the
English language and delivered by hand or by courier or by telefax to the
persons at the addresses set forth below, or such other addresses as may be
specified by the respective Party to the other Parties in the same manner:

 

  (a) as to the Seller:

SÜSS MicroTec AG

Attn.: Michael Knopp

Schleißheimer Straße 90

85748 Garching

Germany

Fax no.: +49 (89) 32 007 451

with a copy to:

CMS Hasche Sigle

Attn.: Dr. Joachim Dietrich

Barckhausstraße 12-16

60325 Frankfurt/Main

Germany

Fax no.: +49 (69) 7 17 01 40 613

 

  (b) as to the Purchaser:

Cascade Microtech, Inc.

Attn.: Jeff Killian

2430 NW 206th Avenue

97006 Beaverton

USA

Fax no.: +1 (503) 601 1001

 

- 66 -



--------------------------------------------------------------------------------

with a copy to:

Heisse Kursawe Eversheds

Attn.: Dr. Jörg Kretschmer, LL.M.

Maximiliansplatz 5

80333 München

Germany

Fax no.: +49 (89) 54 565 208

 

13. COSTS AND TAXES

All transfer taxes, if any, resulting from the consummation of the Transaction
shall be borne by the Purchaser. The costs for notarization of this Agreement
shall be borne by Purchaser and Seller in equal parts. Each Party shall bear its
own expenses incurred in connection with this Agreement including the costs of
its advisers.

 

14. MISCELLANEOUS

 

14.1 No Right to Set off

Any right of the Purchaser and/or Seller to set off and/or to withhold any
payments due under this Agreement is hereby explicitly waived and excluded
except for claims which are undisputed or res iudicatae or as expressly provided
for under this Agreement.

 

14.2 Assignment

Without the prior written consent of the other Parties, no Party shall be
entitled to assign, in whole or in part, any rights and obligations under this
Agreement.

 

- 67 -



--------------------------------------------------------------------------------

14.3 Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of Germany, excluding the United Nations Convention on Contracts for the
International Sale of Goods (CISG) and the German conflict of laws rules.

 

14.4 Arbitration

Any dispute arising out of or relating to this Agreement or the breach,
termination or invalidity hereof shall be finally settled under exclusion of any
state court’s competence, by arbitration in accordance with the arbitration
rules of the German Institution of Arbitration e.V. (DIS). The arbitral tribune
shall consist of 3 (three) arbitrators. Each arbitrator shall be eligible for
the office of a judge in Germany. The place of arbitration shall be Munich. The
language to be used in the arbitral proceedings shall be English, provided that
no party shall be under an obligation to provide to the arbitral tribunal
English translations of any documents in the German language.

 

14.5 Amendments and Supplementations

Any amendment or supplementation of this Agreement, including this Section 14.5,
shall be valid only if made in writing, except where a stricter form (e.g.
notarisation) is required under applicable law.

 

14.6 Approval Requirements

Except where explicitly stated, whenever in this Agreement any action of a Party
is subject to the approval of the other Parties, the other Parties must not
unreasonably withhold such approval.

 

14.7 No Rights of Third Parties

This Agreement shall not grant any rights to, and is not intended to operate
for, the benefit of any Third Parties (including the Company) unless explicitly
stated otherwise in this Agreement.

 

14.8 Language

This Agreement is written in the English language (except that Exhibits may be
partly in other languages). If the English legal meaning differs from the German
legal meaning of this Agreement and its terms, the German meaning shall prevail.
Terms to which a German translation has been added shall be interpreted
throughout this Agreement in the meaning assigned to them by the German
translation.

 

- 68 -



--------------------------------------------------------------------------------

14.9 Entire Agreement

This Agreement, including the Exhibits attached hereto which form an integral
part of the Agreement, constitutes the full understanding of the Parties and the
complete and exclusive statements of the terms and conditions of the Parties’
agreements relating to the subject matter hereof and supersedes any and all
prior agreements, whether written or oral, that may exist between the Parties
with respect to the subject matter of this Agreement or parts thereof.

 

14.10 Severability

Should any provision of this Agreement be or become invalid, ineffective or
unenforceable as a whole or in part, the validity, effectiveness and
enforceability of the remaining provisions shall not be affected thereby. In
place of the invalid, ineffective or unenforceable provision, such valid,
effective and enforceable provision which the Parties would reasonably have
agreed to, had they been aware on the Execution Date that the relevant provision
was invalid, ineffective or unenforceable, shall be deemed to have been agreed.
The aforesaid shall apply mutatis mutandis to any gap in this Agreement. Should
a provision of this Agreement be or become invalid because of the scope of
performance for which it provides, then the agreed scope of performance shall be
amended to correspond with the Parties’ intentions to the extent legally
permitted. Section 139 German Civil Code (BGB) is hereby waived entirely.

 

- 69 -